Case 19-03827-JJG-7 Doci1 Filed 05/28/19 EOD 05/28/19 13:43:32 Pg1of55

Fill in this information to identify your case:

United States Bankruptcy Court for the:
SOUTHERN DISTRICT OF INDIANA

Case number (if known): Chapter you are filing under:

Chapter 7

Chapter 11
Chapter 42
Chapter 13

 

 

 

Official Form 101
Voluntary Petition for Individuais Filing for Bankruptcy

 

127

 

The bankruptcy forms use you and Debtor / to refer to a debtor filing alone. A married couple may file a bankruptcy case
together--calied a joint case--and in joint cases, these forms use you to ask for information from both debtors. For example, if
a form asks, "Do you own a car," the answer would be yes if either debtor owns a car. When information is needed about the
spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish between them. In joint cases, one of the spouses
must report information as Debtor 1 and the other as Debtor 2, The same person must be Debtor 1 in ali of the forms.

Be as complete and accurate as possibie. {f two married people are filing together, both are equally responsible for supplying

correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
your name and case number (if known). Answer every question.

EEE identity Yourself

4. Your full name

About Debtor 1: About Debtor 2 (Spouse Only in a Joint Case}:

Write the name that is on your

 

 

 

 

 

 

. , Deborah
government-issued picture Fist Namo Fist Name
identification (for example, .
your driver's license or Denise
passport). Middie Name Middie Name
Thomas
Bring your picture Last Name Last Name
identification to your meeting
with the trustee. Sutfix(Se, Ji) Suffix (Sr., Jr., Il,
2. Ail other names you
have used in the last 8 First Name First Name
years
wt Middle Name Middle Name
Include your married or
maiden names. Last Name Last Name
3. Only the last 4 digits of g 5 7
your Social Security XXX — XX BS FOO
number or federal OR OR
Individual Taxpayer
Identification number 9xx -— XxX — QxXX — XX —
(ITIN}

Official Form 10% Voluntary Petition for Individuals Filing for Bankruptcy page 1

 
Case 19-03827-JJG-7 Doci1 Filed 05/28/19 EOD 05/28/19 13:43:32 Pg 2of55

Debtor 1

Deborah Denise Thomas

 

4. Any business names
and Employer
identification Numbers
(EIN) you have used in
the last § years

Include trade names and
doing business as names

5, Where you live

6. Why you are choosing
this district to file for
bankruptcy

About Debtor 1:

f¥] | have not used any business names or EINs.

Case number (if known}

About Debtor 2 (Spouse Only in a Joint Case):

[] [have not used any business names or EINs.

 

Business name

Business name

 

Business name

Business name

 

Business name

5334 Calder Way, Apt. 502
Number Street

Business name

EIN

EIN
If Debtor 2 lives at a different address:

Number Street

 

 

 

 

Indianapolis IN 46226

City State ZIP Code City State ZIP Code
Marion

County County

if your mailing address Is different from
the one above, fill it in here. Note that the
court will send any notices to you at this
mailing address,

if Debtor 2's mailing address is different
from yours, fill it in here, Note that the court
will send any notices to you at this mailing

address. \

 

 

 

Number Street Number Street

P.O. Box P.O. Box

City State ZIP Code City State ZIP Code
Check one: Check one:

Over the last 180 days before filing this
y g
petition, | have fived in this district longer
than in any other district.

i have another reason. Explain.
(See 28 U.S.C. § 1408.}

ere Tell the Court About Your Bankruptcy Case

7. The chapter of the
Bankruptcy Code you
are choosing to file
under

Official Form 107

Over the last 180 days before filing this
petition, | have lived in this district longer
than In any other disirict.

[1 ‘have another reason. Expiain.
(See 28 U.S.C. § 1408.)

Check one: (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
for Bankruptcy (Form 2010)). Also, go te the top of page 1 and check the appropriate box.

w Chapter 7

Ol Chapter 11
OO Chapter 12
CI Chapter 13

Voluntary Petition for Individuals Filing for Bankruptcy

page 2

 
Case 19-03827-JJG-7 Doci1 Filed 05/28/19 EOD 05/28/19 13:43:32 Pg 3o0f55

Debtor 1 Deborah Denise Thomas

70,

11.

Case number (if known}

 

How you will pay the fee co

i will pay the entire fee when | file my petition. Please check with the clerk's office in your local
court for more detalis about how you may pay. Typically, if you are paying the fee yourself, you may
pay with cash, cashier's check, or money order. If your attorney is submitting your payment on your
behalf, your attorney may pay with a credit card or check with a pre-printed address.

| need to pay the fee in installments. If you choose this option, sign and attach the Application for
Individuals to Pay The Filing Fee in Instailments (Official Form 103A).

I request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may de so only if your income is less
than 150% of the official poverty line that applies to your family size and you are unable to pay the
fee in installments). if you choose this option, you must fill out the Application to Have the Chapter 7
Filing Fee Waived (Official Form 103B) and file it with your petition.

 

 

 

 

 

 

 

Have you filed for f¥] No
bankruptcy within the
iast 8 years? [i Yes.
District When Case number
MM / DD /YYYY
District When Case number
MM /DD / YYYY
District When Case number
MM /DDIYYYY
Are any bankruptcy I Ne
cases pending or being
filed by a spouse whe is O Yes.
not filing this ease with Debtor Relationship to you
you, or by a business
partner, or by an District When Case number,
affiliate? MMI DD/YYYY if known
Debtor Retationship to you
District When Case number,
MM/DD/YYYY — if Known
Do you rent your fy] No. Go toline 72.
residence? [J Yes.. Has your landlord obtained an eviction judgment against you?

Official Form 101

Ol No. Ge to line 12.

[] Yes. Fill out initial Statement About an Eviction Judgment Against You (Form 101A)
and file it as part of this bankruptcy petition.

Voluntary Petition for Individuals Filing for Bankruptcy page 3
Debtor 1

12.

 

 

business?

LLC.

 

 

 

 

Case 19-03827-JJG-7 Doc1 Filed 05/28/19 EOD 05/28/19 13:43:32 Pg4of55
Deborah Denise Thomas Case number (if known)
Report About Any Businesses You Own as a Sole Proprietor
Are you a sole proprietor i] No. Go to Part 4.
of any full- or part-time [] Yes. Name and location of business
A sole proprietorship is a Name of business, if any
business you operate as an
individual, and is nota
separate legal entity such as Number Street
a corporation, partnership, or
lf you have more than one City State ZIP Goda

13.

sole proprietorship, use a
separate sheet and attach it
to this petition.

Are you filing under
Chapter 11 of the
Bankruptcy Code and

are you a small business
debtor?

For a definition of small
business debtor, see
471 U.S.C. § 104(51B).

Check the appropriate box fo describe your business:

Health Care Business (as defined in 11 U.S.C. § 101(27A))
Single Asset Real Estate (as defined in 11 U.S.C. § 101{51B))
Stockbroker (as defined in 17 U.S.C. § 181(53A))

Commodity Broker (as defined in 11 U.S.C. § 104(6))

None of the above

Ooooo

if you are filing under Chapter 17, the court must know whether you are a small business debtor so that it
can set appropriate deadiines. If you indicate that you are a smail business debtor, you must attach your
most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return
or if any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

a Neo.
[] Ne.

fT] Yes.

| am not filing under Chapter 11.

jam filing under Chapter 11, but { am NOT a small business debtor according to the definition in
the Bankruptcy Code.

jam filing under Chapter 11 and | am a small business debtor according to the definition in the
Bankruptcy Cade.

Report If You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14.

Do you own or have any
property that poses or Is
alleged to pose a threat of
Imminent and identifiable
hazard to public health or
safety? Ordo you own
any property that needs
immediate attention?

For example, do you own
perishable goods, or
livestock that must be fed, or
a building that needs urgent
repairs?

Officiat Form 101

fy No
OO Yes.

Voluntary Petition for Individuals Filing for Bankruptcy

What is the hazard?

If immediate attention is needed, why is it needed?

Where is the property?

 

Number Street

 

 

City State ZIP Code

page 4
Case 19-03827-JJG-7 Doci1 Filed 05/28/19 EOD 05/28/19 13:43:32 Pg5of55

Debtor 1 Deborah Denise Thomas

Case number (if known)

 

Explain Your Efforts to Receive a Briefing About Credit Counseling

15. Tell the court About Debtor 1: About Debtor 2 (Spouse Only in a Joint Case}:
whether you You must check one: You must check one:
have received a [7]! received a briefing from an approved credit []! received a briefing from an approved credit
briefing about counseling agency within the 180 days before | counseling agency within the 180 days before |
credit filed this bankruptcy petition, and I received a filed this bankruptcy petition, and | received a
counseling. certificate of completion. certificate of completion.

The law requires
that you receive a
briefing about credit
counseling before
you file for
bankruptcy. You
must truthfully
check one of the
following choices,
If you cannot do so,
you are not eligible
fo file.

If you file anyway,
the court can
dismiss your case,
you will jose
whatever filing fee
you paid, and your
creditors can begin
collection activities
again.

Official Ferm 101

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

LE received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but i do not have
a certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
pian, if any.

[]| certify that 1! asked for credit counseling
services from an approved agency, but was
unable to obtain these services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary
waiver of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining what
efforts you made to obtain the briefing, why you

were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

if the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved agency,
along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadiine is granted only
for cause and is limited to a maximum of 15 days.

[Ij am not required to receive a briefing about
credit counseling because of:

[] incapacity. i have a mental Illness or a mental
deficiency that makes me
incapabie of realizing or making

rational decisions about finances.

ily physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

Ci Pisability.

Active duty. fam currently on active military

duty in a military combat zone,

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Voluntary Petition for Individuals Filing for Bankruptcy

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

LL! received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have
a certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

(J! certify that | asked for credit counseling
services from an approved agency, but was
unable fo obfain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary
waiver of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining what
efforts you made to obtain the briefing, why you

were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case,

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

lf the court is satisfied with your reasons, you must
stil receive a briefing within 30 days after you file.
You must file a certificate from the approved agency,
along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted only
for cause and is limited to a maximum of 15 days.

[]/ am not required to receive a briefing about
credit counseling because of:

thave a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

CG incapacity.

My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

(] Disability.

farm currently on active military
duty in a military combat zone,

[] Active duty.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

page 5
Case 19-03827-JJG-7 Doci1 Filed 05/28/19 EOD 05/28/19 13:43:32 Pg 6of55

Debtor 1

Deborah Denise Thomas

Case number (if known)

 

iow Answer These Questions for Reporting Purposes

16. What kind of debts do you
have?

17. Are you filing under
Chapter 7?

Do you estimate that after
any exempt property is
excluded and
administrative expenses
are paid that funds will be
available for distribution
to unsecured creditors?

18. How many creditors do
you estimate that you
owe?

19. How much do you
estimate your assets fo
be worth?

20. How much do you
estimate your liabilities to
be?

Official Form 104

16a.

18b.

16c.

OOO OOON OOO

Are your debts primarily consumer debts? Consumer debts are defined in 17 U.S.C. § 101(8)
as “incurred by an individual primarily for a personai, family, or household purpose."

CO No. Go te line 16b.
vw Yes. Go to line 17.

Are your debts primarily business debts? Business debis are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.

| No. Go fo line 16c.
| Yes. Go to line 17.

State the type of debts you owe that are not consumer or business debts.

 

No. farm not filing under Chapter 7. Go to line 18.

Yes. bam filing under Chapter 7. Do you estimate that after any exempt property is excluded and
administrative expenses are paid that funds will be available to distribute to unsecured creditors?

Vv] No
CT Yes

4-49
50-99
400-199
200-999

$0-$50,600

$50,001 -$100,000
$100,001-$500,000
$500,001-$1 million

$0-$50,000
$56,001-$100,000
$106,001-$500,000
$500,001-$1 million

OOM OOOO 8oo

4,000-5,000
5,001-10,000
10,004-25,000

$1,000,001-$16 million
$10,000,001-$50 million
$50,000,001-$100 million
$100,000,001-$500 million

$1,000,001-$10 million
$10,000,001-$50 million
$50,000,001-$100 million
$100,000,001-$500 million

Voluntary Petition for individuals Filing for Bankruptcy

QDOOO OOOO OOO

25,001-50,000
50,001-100,000
More than 100,003

$500,000,001-$1 billion
$1,000,000,004-$10 billion
$16,000,006,001-$50 billion
More than $50 billion

$500,000,601-$1 billion

$1 ,000,000,001-$10 billion
$10,000,060,001-$50 billion
More than $50 billion

page 6

 
Case 19-03827-JJG-7 Doci1 Filed 05/28/19 EOD 05/28/19 13:43:32 Pg 7 of 55

 

 

Debtor 4 Deborah Denise Thomas Case number (if known)
we sign Below
For you i have examined this petition, and | declare under penalty of perjury that the information provided Is true
and correct.

if | have chosen to file under Chapter 7, | am aware that | may proceed, if eligible, under Chapter 7, 11, 12,
or 13 of title 11, United States Cade. | understand the relief available under each chapter, and | choose to
proceed under Chapier 7.

If no attorney represents me and | did not pay or agree to pay someone who is not an attomey to help me
fill out this document, | have obtained and read the notice required by 17 U.S.C. § 342(b).

| request relief in accordance with the chapter of title 11, United States Code, specified in this petition.
| understand making a false statement, concealing property, or obtaining money or property by fraud in

connection with a bankruptcy case car result in fines up to $250,000, or imprisonment for up to 20 years,
or both, 18 U.S.C. §§ 152, 13 M4, 1519, and 3571.

   

 

KL Denise Thomas, Debtor 1 Signature of Debtor 2

Executed on@/S 225; fie & Executed on
MM / DD IYYYY MM /DDIYYYY

Official Form 104 Voluntary Petition for Individuals Filing for Bankruptcy page 7
Case 19-03827-JJG-7 Doci1 Filed 05/28/19 EOD 05/28/19 13:43:32 Pg 8of55

Debtor 4 Deborah Denise Thomas Case number (if known)

 

For you if you are filing this
bankruptcy without an
attorney

If you are represented by an

attorney, you do not need to
file this page.

Official Form 101

The law aliows you, as an individual, to represent yourself in bankruptcy court, but you should
understand that many people find it extremely difficult to represent themselves
successfully. Because bankruptcy has long-term financial and legal consequences, you are
strongly urged to hire a qualified attorney.

Ta be successful, you must correctly file and handle your bankruptcy case. The rules are very technical,
ard a mistake or inaction may affect your rights. For example, your case may be dismissed because you
did not file a required document, pay a fee on time, attend a meeting or hearing, or cooperate with the
court, case trustee, U.S. trustee, bankruptcy administrator, or audit firm if your case is selected for audit.
if that happens, you could Jose your right to file another case, or you may lose protections, including the
benefit of the automatic stay.

You must jist all your property and debts in the schedules that you are required to file with the court. Even
if you plan to pay a particular debt outside of your bankruptcy, you must list that debt in your schedules. if
you do not list a debt, the debt may not be discharged. If you do not list property or properly claim it as
exempt, you may not be able to keep the property. The judge can also deny you a discharge of all your
debts if you do something dishonest in your bankruptcy case, such as destroying or hiding property,
falsifying records, or lying. Individuat bankruptcy cases are randomly audited to determine if debtors have
been accurate, truthful, and complete. Bankruptcy fraud is a serious crime; you could be fined and
imprisoned.

If you decide to file without an attorney, the court expects you to follow the rules as if you had hired an
attorney. The court will not treat you differently because you are filing for yourseif, To be successful,

you must be familiar with the United States Bankruptcy Code, the Federal Rutes of Bankruptcy Procedure,
and the lecal rules of the court in which your case Is filed. You must also be familiar with any state
exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
consequences?

C No
M Yes

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are inaccurate
or incomplete, you could be fined or imprisoned?

Cc] No
Mv Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?

Of No

fv] Yes. Name ofPerson Regenia Smith

 

Attach Bankruptcy Petition Preparer's Notice, Decfaration, and Signature (Official Form 419).

By signing here, § acknowledge that | understand the risks involved in filing without an attorney. | have
read and understood this notice, and tam aware that filing a bankruptcy case without an attorney may
aseme to VL vs fights or pe jerty ifido nat property handle the case.

 

 

 

    

 

Kbidbh Denise 4 mas, Debtor 4 * Signature of Debtor 2
Date 757 Date
MM / DD? YYYY MM / DD IYYYY
Contact phone (317) 986-0287 Contact phone
Cell phone Cell phone
Email address Email address

 

Voluntary Petition for Individuals Filing for Bankruptcy page 8

 
Case 19-03827-JJG-7 Doc1 Filed 05/28/19 EOD 05/28/19 13:43:32

Fill in this information to identify your case:

Debtor 1 Deborah Denise Thomas
First Name Middle Name Last Name

Debtor 2
(Spouse, ff filing) Fist Name Middle Name Last Name

 

United States Bankruptcy Court for the: SOUTHERN DISTRICT OF INDIANA

 

Case number
(if known}

 

 

 

Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information

Pg 9 of 55

[] Check if this is an
amended filing

12115

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended
schedules after you file your original forms, you must fill out a new Summary and check the box at the top of this page.

BTEH Summarize Your Assets

1. Schedule A/B: Property (Official Form 106A/B)

fa. Copy line 55, Total real estate, from Schedule AMB......cessesssressetstessssseensnssesesessseseuneessenerseesecesenssserenseassednennensnentas

1b. Copy jine $2, Total personal property, from Schedule ANB... ccc cesses cccnenenessseeenersensseanersuseseieesessnssirenecteeesees

1c. Copy line 63, Total of all property on Schedule A/B. css cssssesssserseresersssrsseeserene ns ceeeeteceetserseeessne cone sentertans

Summarize Your Liabilities

2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)

Your assets
Value of what you own

$0.00

$15,200.00

 

$15,200.00

 

 

 

Your liabilities
Amount you owe

 

 

 

 

 

2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Pari 1 of Schedule D..... ___ $14,829.00
3.  Sehedule E/E: Creditors Who Have Unsecured Claims (Official Form 106E/F)

3a. Copy the total claims frorn Part i (priority unsecured claims) from line Ge of Schedule E/F.......--.- teeters $0.00

3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6] of Schedule E/F.......c. cree + ___ $36,638.86 |

Your total liabilities | — _ $51,467.86.

eee Summarize Your Income and Expenses
4. Schedule I: Your income (Official Form 1061)

Copy your combined monthly income from line 12 of Schedule Ln... cece ceeeeseeee snes ee neetetenen tense tenerenn terete rene ceteeeens $1,577.10
5. Schedule J: Your Expenses (Official Form 106.)

Copy your monthly expenses from line 22¢ of Schedule Jus. sessesssrerecereerseseeceeseseceseeeeeeeetereneereenseenses teats $1,597.56
Official Form 106S5um Summary of Your Assets and Liabilities and Certain Statistical Information page 1
Case 19-03827-JJG-7 Doci1_ Filed 05/28/19 EOD 05/28/19 13:43:32 Pg 10o0f 55

Debter 1 Deborah Denise Thomas Case number (if known)

 

 

Co Answer These Questions for Administrative and Statistical Records

6. Are you filing for bankruptcy under Chapters 7, 11, or 137

Ci No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

wi Yes

7. What kind of debt do you have?
fj Your debts are primarily consumer debts. Consumer debts are those "Incurred by an individual primarily for a personal,
family, of household purpose." 11 U.S.C. § 104(8). Fill out iines 8-9g for statistical purposes. 28 U.S.C. § 159.

Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
this form to the court with your other schedules.

 

8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from
Official Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14. $4,779.10

 

 

 

9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F.

 

Total claim

From Part 4 on Schedule E/F, copy the following:

9a. Domestic support obligations. (Copy line 6a.) _____—*$ 8.00
9b, Taxes and certain other debts you owe the government. (Copy line 6b.} __ 80.00
9c, Claims for death or personal injury while you were intoxicated. (Copy line 6c.} $0.00
Q@d. Student loans. (Copy line 6f) $0.00
Qe, Obligations arising out of a separation agreement or divorce that you did not report as ________- 0,00

priority claims. (Copy line 6g.) :

9f, Bebts to pension or profit-sharing plans, and other similar debts. (Copy tine 6h.) + ___ $0.00
9g. Total. Add lines 9a through 9f. | $0.00

 

 

 

Official Form 1065um Summary of Your Assets and Liabilities and Certain Statistical Information page 2
Case 19-03827-JJG-7 Doci1_ Filed 05/28/19 EOD 05/28/19 13:43:32 Pg 11o0f 55

Fill in this information to identify your case:

 

Debtor 4 Deborah Denise Thomas
First Name Middle Name Last Name

Debtor 2
(Spouse, if filing} First Name Middle Name Last Name

 

United States Bankruptcy Court for the: SOUTHERN DISTRICT OF INDIANA

ito C] Cheek if this is an
amended filing

 

 

 

Official Form 106Dec
Declaration About an individual Debtor's Schedules 42115
—— ial

 

lf two married people are filing together, both are equally responsibie for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement,
concealing property, or obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to
$260,000, or imprisonment for up to 20 years, or both. 78 U.S.C. §§ 152, 1341, 7519, and 3571.

| | Sign Below

Did you pay or agree to pay someone who is NOT an attorriey to help you fill out bankruptcy forms?

Ci No

7 Yes. Name ofperson Regenia Smith Attach Bankruptcy Petition Preparer's Notice,
Declaration, and Signature (Official Form 119).

 

Under penaity of perjury, | declare that | have read the summary and schedules filed with this declaration and that they are

true and correct. of \

eborah Denise T omas, Debtor 1 Signature of Debtor 2

pate 20/7 25, HAYEG Date

MM DD#YYYY

oo

 

 

 
   

MM / DD / YYYY

Official Form 406Dec Declaration About an individual Debtor's Schedules page 1
Case 19-03827-JJG-7 Doc1_ Filed 05/28/19 EOD 05/28/19 13:43:32 Pg 12 of 55

Fill in this information to identify your case and this filing:

Debtor 1 Deborah Denise Thomas
First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) Fiest Name Middle Name Last Name

 

United States Bankruptcy Court for the: SOUTHERN DISTRICT OF INDIANA

 

Gouget CO Check if this is an
amended filing

 

 

Official Form 106A/B
Schedule A/B: Property 12/15
rr er nn

 

In gach category, separately list and describe items. List an asset only once. if an asset fits in more than one category, list
the asset in the category where you think it fits best. Be as complete and accurate as possible. If two married people are
filing together, both are equally responsible for supplying correct information. If more space is needed, attach a separate
sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

4. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

P| No. Goto Part 2.
OO Yes. Where is the property?

 

2. Add the dollar value of the portion you own for ail of your entries from Part 1, including any
entries for pages you have attached for Part 1, Write that mummber N@re..cssssssesceesseccetenrectssseriesnineseresees > 0,00

Describe Your Vehicles

Do you own, fease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicies
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

 

 

 

 

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

ol No

fy] Yes
at. Who has an interest in the property? Bo not deduct secured claims or exemptions. Put the
Make: Nissan Check one, amount of any secured claims on Schedule D:
Model: Altima fz] Debtor 1 only Creditors Who Have Claims Secured by Property.
Year: 2016 [7] Debtor 2 only Current value of the Current value of the

. [] Debtor 1 and Debtor 2 only entire property? portion you own?
Approximate mileage: 80,000 Ll Atteast one of the debtors and another $14,000.00 $14,000.00

 

Other information:
2016 Nissan Altima (approx. 80,000 ( Check if this Is community property
miles) (see instructions)

4. Watercraft, aireraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples; Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

vw No
C] Yes

5. Add the doliar value of the portion you own for ail of your entries from Part 2, including any
entries for pages you have attached for Part 2, Write that number Mere.....ssssesssesserreceeaseenensin

 

s $14,000.00

 

 

 

 

Official Form 1064/8 Schedule A/B: Property page 1
Case 19-03827-JJG-7 Doci1_ Filed 05/28/19 EOD 05/28/19 13:43:32

Debtor 1 Deborah Denise Thomas Case number (if known}

 

Describe Your Personal and Househoid Items

Do you own or have any legal or equitable interest in any of the following items?

10.

41.

12.

13.

14.

15.

Household goods and furnishings
Examples: Major appliances, furniture, linens, china, kitchenware

— No
i] Yes. Describe... household goods

Electronics
Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners;
music collections: electronic devices including cell phones, cameras, media players, games

[j Ne

fy] Yes. Describe... television

Collectibles of value
Examples: Antiques and figurines; paintings, prints, or ather artwork; books, pictures, or other art objects;
stamp, coin, or baseball card collections; other collections, memorabilia, collectibles

fy] No

Hl Yes. Describe.....

Equipment for sports and hobbies
Examples: Sports, photographic, exercise, and other hobby equipment, bicycles, pool tables, golf clubs, skis;
canoes and kayaks; carpentry tools; musical instruments

yj Ne

CO Yes. Describe.....

Firearms

Examples: Pistols, rifles, shotguns, ammunition, and related equipment

i No

[] Yes. Describe.....

Clothes

Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories

| No

fy] Yes. Describe... clothing

Jewelry

Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
gold, silver

wi No

| Yes. Describe.....

Non-farm animals
Examples: Dogs, cats, birds, horses

1 No
oO Yes. Describe.....

Any other personal and household items you did not already list, including any health aids you
did not list
Mw No
CO Yes. Give specific
information.............

Add the dollar value of ail of your entries from Part 3, including any entries for pages you have
attached for Part 3. Write the number here... ws ceseeeauaneeneneesearens sevvenveseoassaueees >

 

Official Form 106A/B Schedule A/B: Property

Pg 13 of 55

Current value of the
portion you own?

Do not deduct secured
claims or exemptions.

$700.00

$100.00

$250.00

 

 

$1,050.00

 

 

page 2

 
Case 19-03827-JJG-7 Doci1_ Filed 05/28/19 EOD 05/28/19 13:43:32 Pg 14 of 55

Debtor 1 Deborah Denise Thomas Case number (if known)

} Part 4: | Describe Your Financial Assets

Do you own or have any legal or equitabie interest in any of the following?

16,

17.

18.

19.

20.

24,

22.

23,

 

Current value of the
portion you own?

Do not deduct secured
claims or exemptions.

Cash

Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your
petition

iy] No

LO] VOB eee esseeeeeeneerteseiesstsenernneenetseneeseresnscnsceesseesssaseasesssseneansensnseecaseeccnsettaseeesnsnaaaaserecunnannacs CASA. cece tenets eeetere

Deposits of money

Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions,
brokerage houses, and other similar institutions. Hf you have multiple accounts with the same
institution, list each.

[] No
Ty] YES... eerie Institution name:
17.1. | Checking account: Checking account $150.60

 

Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage firms, money market accounts

fy No

FI] YOS.. eee ees lnstitution or issuer name:

Non-publicly traded stock and interests in incorporated and unincorporated businesses, including
an interest in an LLC, partnership, and joint venture

fy No
DO Yes. Give specific
information about
{REM eee == Name of entity: % of ownership:

Government and corporate bonds and other negotiable and non-negotiable instruments
Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiable instruments are thase you cannot transfer to someone by signing or delivering them.

¥ No
CO Yes. Give specific
information about
THEM... eee Issuer name:

Retirement or pension accounts
Exampies: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or
profit-sharing plans

¥] No
CO Yes. List each
account separately, Type of account Institution name:

Security deposits and prepayments

Your share of alf unused deposits you have made so that you may continue service or use from a company
Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
companies, or others

fv] No

L] YOS ee eee eecseeecen teenies institufion name or individual:

Annuities (A contract for a specific periodic payment of money to you, either for life or for a number of years}
fy] No

LT] YOS.n- ses eeceseessessessee issuer name and description:

Official Form 106A/B Schedule A/B: Property page 3
Debtor 1 Beborah Denise Thomas Case number (if known}

24.

25.

26,

27.

Case 19-03827-JJG-7 Doci1_ Filed 05/28/19 EOD 05/28/19 13:43:32 Pg 15 of 55

 

 

Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b}(1), 529A(b}, and 529{b}(1).

fv] No
LD] YOS.... ee Institution name and description. Separately file the records of any interests, 14 U.S.C. § 521(c)
Trusts, equitable or future interests in property (other than anything listed in fine 4}, and rights or
powers exercisable for your benefit
7 Ne
Yes. Give specific
information about them

Patents, copyrights, trademarks, trade secrets, and other intellectual property;
Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
fy No
CO Yes. Give specific
information about them

Licenses, franchises, and other general intangibies
Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
7 No

Yes. Give specific

information about them

Money or property owed to you? Current value of the

238.

29.

30.

31.

portion you own?
Do not deduct secured
claims or exemptions.

Tax refunds owed to you

fv] No

Lj Yes. Give specific information Federal:
about them, including whether .
you already filed the returns State:
and the tax years... Local:

Farmily support
Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

I No

OO Yes. Give specific information Alimony:
Maintenance:
Support:
Divorce settlement:
Property settlement:

Other amounts someone owes you
Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’
compensation, Social Security benefits; unpaid loans you made to someone else

fy] No

[] Yes. Give specific information

interests in insurance policies
Examples: Health, disability, or life insurance; health savings account (HSA), credit, homeowner's, or renter's insurance

[Iv] No
LI Yes. Name the insurance

company of each policy
and list its value............ Company name: Beneficiary: Surrender or refund value:

Official Form 106A/B Schedule A/B: Property page 4
Case 19-03827-JJG-7 Doci1_ Filed 05/28/19 EOD 05/28/19 13:43:32 Pg 16 of 55

Debtor 1 Deborah Denise Thomas Case number (if known)

32.

33.

34,

35.

36.

 

Any interest in property that is due you from someone who has died
if you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently
entitled to receive property because someone has died

fj No

Yes. Give specific information

Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue

No

CD Yes. Describe each claim........

Other contingent and untiquidated claims of every nature, including counterclaims of the debtor and
rights to set off claims

fy] No

[] Yes. Describe each claim........

Any financial assets you did not already list

fy] No

[I Yes. Give specific information

 

Add the dollar value of afl of your entries from Part 4, including any entries for pages you have
attached for Part 4, Write that number here......... van desneanseavens peas seeussnaseaeneetansssssereet >}  _—_—_—-$ 150.00.

 

 

 

 

Ea Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37.

38,

39.

40.

41,

42.

Do you own or have any legal or equitable interest in any business-related property?

fw No. Go to Part 6.
oO Yes. Go to line 38.

Current value of the
portion you own?
Do not deduct secured
claims or exemptions.
Accounts receivable or commissions you already earned

fy] No

DD Yes. Describe..

Office equipment, furnishings, and supplies
Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones,
desks, chairs, electronic devices

fy Ne

CI Yes. Describe..

Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

[v7] No

Li Yes. Describe..

Inventory

ij No

[] Yes. Dascribe..

Interests in partnerships or joint ventures

fy] No

Oo Yes. Describe..... Name of entity: % of ownership:

Official Form 106A/B Schedule AJB: Property page 5

 
Case 19-03827-JJG-7 Doci1_ Filed 05/28/19 EOD 05/28/19 13:43:32 Pg17 of 55

Debtor 1 Deborah Denise Thomas Case number (if known)

 

 

43. Customer fists, mailing lists, or other compilations

vi No

oO Yes. Do your lists include personally identifiable information (as defined in 14 U.S.C. § 101(41A))?
TG Ne
TL] Yes. Describe.....

44. Any business-related property you did not already list

[vj No

La Yes. Give specific information.

 

45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have
attached for Part 5. Write that number here... sssevennuauavearsesaeseananeas aueeesanevesrneneeeessiaes >} $0.00

 

 

 

 

.-F7a¢48 Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest in,
If you own or have an interest in farmland, list it in Part 1.

 

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?

Yi No. Go to Part 7.
| Yes. Go to line 47.

Current value of the
portion you own?
Do not deduct secured
claims or exemptions.
47, Farm animals
Examples: Livestock, poultry, farm-raised fish

M No
oO Yes...

48, Crops--either growing or harvested
VJ No

fF] Yes. Give specific
information............

49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

I] No

oO Yes... —_——————
50. Farm and fishing supplies, chemicals, and feed

Vv] No

Ol Yes...

51. Any farm- and commercial fishing-related property you did not already list

wv No
Yes. Give specific
information.............0

 

52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have
attached for Part 6. Write that number Here........sscesseceesssscesssssccsessssessneatenearssenesesnenensereseesecasisacamnanesersaeseeat sears >| ss $0.00

 

 

 

Bera vescribe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
Examples: Season tickets, country club membership

fy] No

f Yes. Give specific information.

Official Form 106A/B Schedule A/B: Property page 6

 
Case 19-03827-JJG-7 Doci1_ Filed 05/28/19 EOD 05/28/19 13:43:32 Pg 18 of 55

Debtor 4 Deborah Denise Thomas Case nurnber (if known)

 

 

 

 

64. Add the dollar value of all of your entries from Part 7. Write that number fere......ssccseercssieaen »> $0.00

 

 

List the Totals of Each Part of this Form

 

 

 

 

 

55. Part 1: Total real estate, ir 2.......cscsssssssssssenssssesssseceesssssssssensausaevaiseneerensissnesscssnsssssseeseansansersenesseaeensscanseanesenteney > $0.00
56. Part 2: Total vehicles, line 5 $14,000.00
57. Part 3: Total personal and household items, line 15 $1,050.00
58. Part 4: Total financial assets, line 36 $150.00
59. Part 5: Total business-retated property, line 45 $0.00
60. Part 6: Total farm- and fishing-related property, line 52 $0.00
61. Part 7: Total other property not listed, fine 54 + $0.00
Copy personal
62. Total personal property. Add lines 56 through 61............... $15,200.00 | property total DB + $15,200.00
83. Total of all property on Schedule A/B, Add line 55 + line 62.0... eee eeeeesetnteenesstesnnarn ten tanessecneenseaneeney $15,200.00

 

 

 

 

 

 

 

Official Form 106A/B , Schedute A/B: Property page 7
Case 19-03827-JJG-7 Doci1_ Filed 05/28/19 EOD 05/28/19 13:43:32 Pg 19 of 55

Fill in this information to identify your case:

 

 

 

 

 

Debtor 1 Deborah Denise Thomas
First Name Middie Name Last Name
Debtor 2
(Spouse, if filing) First Name Middle Name Last Name
United States Bankruptcy Court for the: SOUTHERN DISTRICT OF INDIANA [J Check if this is an
Case number amended filing
(if known)

 

Official Form 106C
Schedule C: The Property You Claim as Exempt 0419
en

Be as complete and accurate as possible. If fwo married people are filing together, bofh are equally responsible for supplying correct information.
Using the property you listed on Schedule A/B: Property (Official Form 1064/8) as your source, list the property that you claim as exempt, If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages,
write your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so
is to state a specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being
exempted up to the amount of any applicable statutory limit. Some exemptions--such as those for health aids, rights to
receive certain benefits, and tax-exempt retirement funds--may be unlimited in dolfar amount. However, if you claim an
exemption of 100% of fair market value under a law that limits the exemption to a particular dollar amount and the value of the
property is determined to exceed that amount, your exemption would be limited to the applicable statutory amount.

| Part 1: eu the Property You Claim as Exempt

41. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

f] You are claiming state and federal nonbankruptcy exemptions. 14 U.S.C. § 522(b}(3)
J You are claiming federal exemptions. 11 U.S.C. § 522(b){2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Brief description of the property and line on Current value of Amount of the Specific laws that allow exemption
Schedule A/B that lists this property the portion you exemption you claim
own

Copy the value from Check only one box for

 

 

 

Schedule A/B each exemption

Brief description: $700.00 w $700.00 Ind. Code § 34-55-10-2(c}(2)
household goods [J 100% of fair market
Line from Schedule A/B: 6 value, up to any

applicable statutory

firnit
Brief description: $100.00 vw $100.00 ind. Code § 34-55-10-2(c}{2}
television [1 100% of fair market
Line from Schedule A/B:__7 value, up to any

applicable statutory

limit

 

3. Are you claiming a homestead exemption of more than $470,350?
(Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

w No

[j Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?

oO No
oO Yes

Official Form 106C Schedule C: The Property You Claim as Exempt page 7
Case 19-03827-JJG-7 Doci1_ Filed 05/28/19 EOD 05/28/19 13:43:32 Pg 20 of 55

 

 

Debtor 1 Deborah Denise Thomas Case number (if known)
aussie Additional Page
Brief description of the property and line on Current value of Amount of the Specific laws that allow exemption
Schedule A/B that lists this property the portion you exemption you claim
own

Copy the value from Check only one box for

 

Schedule A/B each exemption
Brief description: $250.00 Mv $250.00 Ind. Code § 34-55-10-2(c}(2)
clothing [J 100% of fair market

value, up to any

Line fram Schedule A/B: 44 :
——_ applicable statutory

 

 

limit
Brief description: $7150.00 1 $150.00 Ind. Code § 34-55-10-2(c)(3)
Checking account [] 100% of fair market
Line from Schedule A/B: 17.1 value, up to any
— applicable statutory
timit

 

Official Form 106C Schedule C: The Property You Claim as Exempt page 2

 
Case 19-03827-JJG-7 Doc1_ Filed 05/28/19 EOD 05/28/19 13:43:32 Pg 21 of 55

Fill in this information to identify your case:

Debtor 1 Deborah Denise Thomas
First Name Middle Name Last Name

Debtor 2
(Spouse, if filing} First Name Middle Name Last Name

 

United States Bankruptcy Court for the: SOUTHERN DISTRICT OF INDIANA

Case number
(if known)

 

(Ci Check if this is an
amended filing

 

 

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property 12115

 

Be as complete and accurate as possible. if two married people are filing together, both are equally responsibte for supplying
correct information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form.
On the top of any additional pages, write your name and case number (if known).

4, Do any creditors have claims secured by your property?

T] No. Check this box and submit this form to the court with your other schedules, You have nothing else to report on this form.
MM Yes. Fillin all of the information beiow.

List All Secured Claims

2,  Listali secured claims. If a creditor has more than one secured
claim, list the creditor separately for each claim. If more than one
creditor has a particular claim, list the other creditors in Part 2. As
much as possible, list the claims in alphabetical order according to the
creditor's name.

 

 

Describe the property that
secures the claim: $14,829.00 $14,000.00 $829.00
Exeter Finance 7 :
Creditor's name 2016 Nissan Altima (approx.
PO Box 166097 80,000 miles)

 

Number Street

 

As of the date you file, the claim is: Check ail that apply.
CL] Contingent

Irving TX 75016 [J Unliquidated

City State ZIP Code a Disputed

Who owes the debt? Check one. Nature of lien, Check all that apply.

fy} Debtor 4 only [J An agreement you made (such as mortgage or secured car loan)
a Debt tone tor 2 ont I] Statutory lien (such as tax lien, mechanic's lien)
@btor 1 and Debtor 2 only :
( Judgment lien from a lawsuit
LD Atleast one of the debtors and another 7] Other (including a tight to offset)

[ Check if this claim relates Car Loan
to a community debt

 

 

 

 

Date debt was incurred 2078 Last 4 digits of account number 9 8 F 4
Add the doilar value of your entries in Column A on this page. Write

that number here: ___ $14,829.00
If this is the last page of your form, add the dollar value totals from

all pages. Write that number here: ___ $14,829.00.

 

 

 

Official Form 106D Schedule D: Creditors Who Have Claims Secured by Property page 1

 

 
Case 19-03827-JJG-7 Doci1_ Filed 05/28/19 EOD 05/28/19 13:43:32 Pg 22 of 55

Fill in this information to identify your case:

 

 

 

Debtor 1 Deborah Denise Thomas
First Name Middle Name Last Name

Debtor 2

(Spouse, if filing) First Name Middie Name Last Name

United States Bankruptcy Court for the: SOUTHERN DISTRICT OF INDIANA

Case number
(if known}

 

CA Check if this is an
amended filing

 

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims 12/15

 

Be as complete and accurate as possible. Use Part 7 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY
claims. List the other party to any executory contracts or unexpired leases that could result ina claim. Aiso list executory contracts

on Schedule A/B: Property (Official Form 106A/B) and on Sehedule G: Executory Contracts and Unexpired Leases (Official Form 1066).
Do not include any creditors with partially secured claims that are listed in Schedule D: Creditors Who Hold Claims Secured by Property.
if more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page

to this page. On the top of any additional pages, write your name and case number (if known).

List All of Your PRIORITY Unsecured Claims

41. Do any creditors have priority unsecured claims against you?

wv No. Go to Part 2.
Ol Yes.

2. List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each
claim. For each claim listed, identify what type of claim itis. if a claim has both priority and nonpriority amounts, list that claim here and
show both priority and nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If
more space is needed for priority unsecured claims, fill out the Continuation Page of Part t. If more than one creditor holds a particular

claim, list the other creditors in Part 3.

(For an explanation of each type of claim, see the instructions for this form in the instructi

 

2.1

 

 

 

 

Priory Creditors Name

 

Number Street

 

 

 

City State ZIP Code
Who incurred the debt? Check one.
[[] Debtor 7 only
Debtor 2 only
f"] Debtor 1 and Debtor 2 only
[-] At least one of the debtors and another
[] Check if this claim is for a community debt
Is the claim subject to offset?
[J No
[] Yes

Official Form 4O6E/F

Schedule E/F: Creditors Who Have Unsecured Claims

 

 

Last 4 digits of account number

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.
Contingent

f] Unliquidated

L Disputed

Type of PRIORITY unsecured claim:

oOo Domestic support obligations

["] Taxes and certain other debts you owe the government

(] Claims for death or personal injury while you were
intoxicated

[I] Other. Specify

page 1

 
Case 19-03827-JJG-7 Doci1_ Filed 05/28/19 EOD 05/28/19 13:43:32

Debtor 4 Deborah Denise Thomas

Pg 23 of 55

Case number (if known)

 

Eire List All of Your NONPRIORITY Unsecured Claims

3. Bo any creditors have nonpriority unsecured claims against you?

No. You have nothing to report in this part. Submit this form to the court with your other schedules.

Vv] Yes

4, List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim.
If a creditor has more than one nonpricrity unsecured claim, fist the creditor separately for each claim. For each claim listed, identify what
type of claim itis. Do net list claims already included in Part 1. If more than one creditor holds a particular claim, list the other creditors in
Part 3. lf more space is needed for nonpriority unsecured claims, fill out the Continuation Page of Part 2.

 

4.4
1100, Inc.

 

 

 

 

Nonpriority Creditor's Name
Ramon S. Perry, Esa.

 

Number Street

§532 Saint Joe Rd

 

 

Fort Wayne IN 46835
City State ZIP Cade
Who incurred the debt? Check one.

Debtor 1 only
[] Pebtor 2 only
Debtor 1 and Debtor 2 only
( Atleast one of the debtors and another
LJ Check if this claim is for a community debt
Is the claim subject to offset?
fy] No
Ol Yes

42

 

 

 

 

Choices Recovery, Inc.

 

Nonpriority Crediter’s Name
PO Box 20790

Number Street

 

 

Columbus OH 43222

 

City State ZIP Code
Who incurred the debt? Check one.
fy] Debtor 7 only
Debtor 2 only
[(] Debtor 1 and Debtor 2 only
Ci at least one of the debtors and another

CI Check if this claim is for a coramunity debt
Is the claim subject to offset?

Vv] No
| Yes

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

 

$4,645.97

Last 4 digits ofaccountnumber 1° 6 § 5
When was the debtincurred? 2018

As of the date you file, the claim is: Check all that apply.
LI Contingent

LD Unliquidated

(j Disputed

Type of NONPRIORITY unsecured claim:
Student loans
Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
[| Debts to pension or profit-sharing plans, and other similar debts
© Other. Specify
Pelican Auto Finance

$30.00
Last 4 digits ofaccountnumber 1
When was the debtincurred? 2016
As of the date you fife, the claim is: Check ail that apply.

{] Contingent
oO Unliquidated
Ol Disputed

4 5 4

Type of NONPRIORITY unsecured claim:
0 Student loans
Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
Debts te pension or profit-sharing plans, and other similar debts
[¥] Other. Specify
Richard M. Storm MDB

page 2

 
Case 19-03827-JJG-7 Doci1_ Filed 05/28/19 EOD 05/28/19 13:43:32 Pg 24 of 55

Debtor 4 Deborah Denise Thomas Case number (if knewn)

 

ir Your NONPRIORITY Unsecured Claims -- Continuation Page

After listing any entries on this page, number them sequentially from the
previous page.

 

 

 

 

4.3 $339.11
Comenity Bank/Catherines Last 4 digits of accountnumber 0 3 9 3°

Nonpriority Cred#or's Name :
PO Box 182789 When was the debtincurred? 2017

Number Streat As of the date you file, the claim is: Check all that apply.
C1 Contingent

o Unliquidated

oO Disputed

 

 

 

 

Columbus OH 43218
City State ZIP Code Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one. Student loans
Dobie ; ony (I Obligations arising out of a separation agreement or divorce
ebtor 2 only that you did not report as priority claims

[a Debtor 1 and Debtor 2 only [7] Debts to : . : saat
pension or profit-sharing plans, and other similar debis
[Ij Atteast one of the debtors and another f7] Other. Specify

 

 

 

 

 

 

 

 

 

C1 Check if this claim is for a community debt Credit Card
is the claim subject to offset?
Ne
CI Yes
44 . $301.96
Comenity Bank/Lane Bryant Last4digits ofaccountnumber § 2 9 6
BO Bon 132789 When was the debtincurred? 2017
Number Street As of the date you file, the claim is: Check all that apply.
LJ Contingent
oO Uniiquidated
O Disputed
Columbus OH 43218
City State ZIP Code Type of NONPRIORITY unsecured claim:

Who incurred the debt? Check one.
] Debtor 1 oniy
Debtor 2 only
Debtor 4 and Debtor 2 only
LJ At least one of the debtors and another

Student loans
[] Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
Debts to pension or profit-sharing plans, and other similar debts
fy] Other. Specify
CO Check if this claim is for a community debt Credit Card

Is the claim subject to offset?

i] No
| Yes

45 $348.58
Community Health Network Last 4 digits of accountnumber 3° 6 3 8

Nonpriority Creditors Narre :
7163 Solution Center When was the debtincurred? 4/2049

Number Street As of the date you file, the claim is: Check all that apply.
E] Contingent

fT] Unliquidated

1 Disputed

 

 

 

 

 

 

 

Chicago IL 60677

City State ZIP Code Type of NONPRIORITY unsecured claim:

Who incurred the debt? Check one. Student loans

iv] mae ; ony [] Obligations arising out of a separation agreement or divorce
eptor 2 only that you did not report as priority claims

(I Debtor 1 and Debtor 2 only [ Debts to : a . oy
pension or profit-sharing plans, and other similar debts
[J Atleast one of the debtors and another 7] Other. Specify

[1 Check if this claim Is for a community debt Medical
Is the claim subject to offset?

[7] No
Cl Yes

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page 3
Case 19-03827-JJG-7 Doci1_ Filed 05/28/19 EOD 05/28/19 13:43:32

Debtor 1 Deborah Denise Thomas

Case number (if known}

 

Pg 25 of 55

 

ca Your NONPRIORITY Unsecured Claims -- Continuation Page

After listing any entries on this page, number them sequentially from the

previous page.

4.6

 

 

 

 

Convergent Outsourcing, inc.

 

Nonpriority Creditors Name
800 SW 39th St, Suite 100

 

 

 

 

Number Street

Renton WA 98057
City State ZIP Code
Who Incurred the debt? Check one.

[7 Debtor 1 only
Debtor 2 only
[] Debtor 1 and Debtor 2 only
{(] Atleast one of the debtors and another

[ Check if this claim is fora community debt

Is the claim subject to offset?
I No

Oo Yes

47

Curtco Credit Corp.
Nonpriorty Creditors Name
2615 Lafayette Rd

 

 

 

 

 

 

 

 

Number Street
Indianapolis IN 46222
City State ZIP Cade

Who incurred the debt? Check one.
Pj Debtor 1 only
Debtor 2 only
CO Debtor 1 and Debtor 2 only
[7] Atleast one of the debtors and another

[] Check if this claim is fora community debt
Is the claim subject to offset?

 

 

 

 

 

 

 

 

 

1 No
oO Yes
4.8
Diversified Consultants
Nonpricrity Creditors Name
PO Box 551268
Number Street
Jacksonville Fl. 32255.
City State ZIP Code

Who incurred the debt? Check one.
PY] Debtor 1 only
Debtor 2 only
[} Debtor 1 and Debtor 2 only
[J Atieast one of the debtors and another
T] Check if this claim ts for a community debt

Is the claim subject to offset?

vw No
Ol Yes

Official Form 108E/F

Last 4 digits ofaccountnumber 3 5 3 2°
When was the debtincurred? 2017

As of the date you file, the claim is: Check ail that apply.
Lj Contingent

oO Uniliquidated

O Disputed

Type of NONPRIORITY unsecured claim:
Student loans
Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

Debts to pension or profit-sharing plans, and other similar debts

fy] Other. Specify
Utility

Last 4 digits of account number

When was the debtincurred? 2015

As of the date you file, the claim is: Check all that apply.
EF Contingent

[J Unliquidated

[(] Disputed

Type of NONPRIORITY unsecured claim:

( Student loans
Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

Debts to pension or profit-sharing plans, and other similar debts

fy] Other. Specify
Car Repossession

Last 4 digits of accountnumber 1° 3 7 0
When was the debtincurred? 2018

As of the date you file, the claim is: Check all that apply.

{] Contingent
EJ Unliquidated

” [] Disputed

Type of NONPRIORITY unsecured claim:

LQ Student loans
Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

Debts to pension or profit-sharing plans, and other similar debts

fj Other. Specify
Sprint

Schedule E/F: Creditors Who Have Unsecured Claims

 

$338.58

$10,294.00

$1,597.00

page 4
Case 19-03827-JJG-7 Doci1_ Filed 05/28/19 EOD 05/28/19 13:43:32

Debtor 1 Deborah Denise Thomas

Pg 26 of 55

Case number (if known)

 

Your NONPRIORITY Unsecured Claims -- Continuation Page

After listing any entries on this page, number them sequentially from the

previous page.

 

49

 

 

 

Ginny's

Nonpriority Creditors Name
1112 7th Avenue
Number Street

 

 

 

Monroe WI 63566
Chy State ZIP Code
Who incurred the debt? Check one.

Debtor 1 only
Debtor 2 only
Debter 1 and Debtor 2 only
LJ At least one of the debtors and another

(1 Check if this claim is for a community debt

Is the claim subject to offset?
fw] No

Oo Yes
4.10
GLA Collections

 

 

 

 

 

Nonpriarity Creditors Name
2630 Gleeson Lane
Number Street

 

 

 

Louisville KY 40299
Cay State ZIP Code
Who incurred the debt? Check one.

PY] Debtor 1 only
[-] Debtor 2 only
Debtor 1 and Debtor 2 oniy
LJ At least one of the debtors and another

CO Check if this claim is for a community debt
is the claim subject to offset?

M No
Oo Yes

4.11

IMC Credit Services
Nonpriority Creditor's Name
6955 Hiisdale Ct

Number Street

 

 

 

 

 

 

 

Indianapolis IN 46250
City State ZIP Cade
Who incurred the debt? Check one.

FJ Debtor 1 only
Debtor 2 only
f-] Debter 1 and Debtor 2 only
LD Alleast one of the debtors and another
( Check if this claim is for a community debt
ls the claim subject to offset?
[7 No
oO Yes

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

 

$201.16

Lastd digits ofaccountnumber 7 3 5 4°
When was the debtincurred? 2017

As of the date you file, the claim is: Check all that apply.
EI Contingent

Unliquidated
[(] Disputed

Type of NONPRIORITY unsecured claim:
(J Student loans
Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
[C] Betts to pension or profit-sharing plans, and other similar debts
[7 Other. Specify
Credit Card

$371.00
Last 4 digits ofaccountnumber 2 7 9 3°
When was the debtincurred? 2016
As of the date you file, the claim is: Check all that apply.

LJ Contingent
[TZ] Unliquidated

{_] Disputed

Type of NONPRIORITY unsecured claim:
Student loans
Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
| Debis to pension or profit-sharing plans, and other similar debts
[7 Other. Specify
Collection

$2,177.31
Last 4 digits ofaccountnumber § 56 9 7.

When was the debtincurred? 2047

As of the date you file, the claim is: Check ali that appiy.

C1 Contingent
CC] Unliquidated

CO Disputed

Type of NONPRIORITY unsecured claim:
Student loans
[1 Sbligations arising out of a separation agreement or divorce
that you did not report as priority claims
[} Pebts to pension or profit-sharing plans, and other similar debts
[7] Other. Specify
Community Health Network

page 5

 
Case 19-03827-JJG-7 Doci1_ Filed 05/28/19 EOD 05/28/19 13:43:32 Pg 27 of 55

Debtor 1 Deborah Denise Thomas Case number (if known}

 

er Your NONPRIORITY Unsecured Claims -- Continuation Page

After listing any entries on this page, number them sequentially from the
previous page.

 

 

 

 

 

412 $780.00
Kinum, Inc. Last 4 digits ofaccountnumber 9 9 0 2°

Nonpriority Cred#or's Name .
2133 Upton Dr, Ste. 126-129 When was the debtincurred? 2017

Number Street As of the date you file, the claim is: Check all that apply.
{_] Contingent
oO Unliquidated

 

 

 

 

 

L Disputed
Virginia Beach VA 23454
City State ZIP Code Type of NONPRIORITY unsecured claim:

Who incurred the debt? Check one.
Debtor 1 only
[7] Debtor 2 only

( Student loans
Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

Debtor 1 and Debtor 2 only . . \ «os
Debts to pension or profit-sharing plans, and other similar debts
LJ At least one of the debtors and another Pa] Other. Specify

( Check if this claim is for a community debt Fees
Is the claim subject to offset?

wv No
oO Yes

4.13 $77.00
McKenna Eye Care Last 4 digits of account number

Nonpriosty Creditor’s Name : ao
4511 Post Road When was the debt incurred? 2018

Number Street As of the date you file, the claim is: Check all that apply.
EJ Contingent

(i Untiquidated

Cj Disputed

 

 

 

 

 

 

 

 

indianapolis IN 46219
City State ZIP Code Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one. [9 Student loans
mene ony Obligations arising out of a separation agreement or divorce
ebtor < only that you did not report as priority claims

Debter 1 and Debtor 2 only : . . fat
[ Debts to pension or profit-sharing plans, and other similar debts
LO Atleast one of the debtors and another fH] Other. Specify

 

 

 

 

 

 

 

[] Check if this claim is for a community debt 2017
is the claim subject to offset?
iv] No
[] Yes
4.14 $3,069.77
Med-1 Solutions Last 4 digits ofaccountnumber 2 3 4 2
Nonpriority Creditor's Name . 5
517 US Highway 31 N When was the debt incurred’? 2018
Number Street As of the date you file, the claim is: Check all that appiy.

CI Contingent
[i] Unliquidated

CI Disputed

 

 

Greenwood IN 46142
City Stale ZIP Code Type of NONPRIORITY unsecured clalm:
Who incurred the debt? Check one. Student foans
5 } ony [J Obligations arising out of a separation agreement or divorce
ebtor < only that you did not report as priority claims

Debtor 1 and Debtor 2 only . . , saat
[] Debts to pension or profit-sharing plans, and other similar debts
LJ Atleast one of the debtors and another aI Other. Specify

[I Check if this claim is for a community debt Community Health Network
is the claim subject to offset?

vi No
| Yes

 

Official Form 106EAF Schedule E/F: Creditors Who Have Unsecured Claims page 6
Case 19-03827-JJG-7 Doci1_ Filed 05/28/19 EOD 05/28/19 13:43:32

Debior 4 Deborah Denise Thomas

Pg 28 of 55

Case number (if known}

 

 

Eine Your NONPRIORITY Unsecured Claims -- Continuation Page

After listing any entries on this page, number them sequentially from the

previous page.

4.15

 

 

 

 

Otolaryngology Associates LLC

 

Nonpriority Creditors Name
PO Box 6143
Number Street

 

 

Indianapolis IN 46206
City Stale ZIP Code

Who incurred the debt? Check one.
Debtor 1 only
Debtor 2 only

[O Debtor 1 and Debtor 2 only

oO At least one of the debtors and another

( Check if this claim is for a community debt
Is the claim subject to offset?

Vv No
[] Yes

4.16

 

 

 

 

Progressive Leasing
Nonpriority Creditor's Name
256 W Data Dr

 

Number Street

 

 

 

Draper UT 84020
City State ZIP Code
Who incurred the debt? Check one.

[fz Bebtor 4 only
Debtor 2 only
(] Debtor 1 and Debtor 2 only
LJ Atleast one of the debtors and another

[1 Check if this claim is for a community debt
Is the claim subject to offset?

Mv No
oO Yes

4.17
SCS Credit Corp

Nonpriority Creditor's Name
PO Box 4020
Number Street

 

 

 

 

 

 

 

South Bend IN 46634
City State ZIP Code
Who incurred the debt? Check one.

fy] Debtor 1 only
Debtor 2 only
[Cj Debtor 1 and Debtor 2 only
[J Atleast one of the debtors and another
[] Check if this claim is for a community debt
Is the claim subject to offset?
M No
ol Yes

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

 

Last 4 digits ofaccountnumber 8 4 9 4
When was the debtincurred? 2018

As of the date you file, the claim is: Check ail that apply.
E11 Contingent

LC] Unliquidated

oO Disputed

Type of NONPRIORITY unsecured claim:
Student loans
( Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
[[] Debts to pension or profit-sharing plans, and other similar debts
wi Other. Specify
Medical

$2,000.00

LastAdigits ofaccountnumber § 2 5 OF
When was the debtincurred? 2018

As of the date you file, the claim is: Check all that apply.

[C4 Contingent
Ci Untiquidated

LC} Disputed

Type of NONPRIORITY unsecured ciaim:
Student loans
[] Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
[1] Debts to pension or profit-sharing plans, and other similar debts
1 Other. Specify
Contract Breach

$9,048.00
Last4 digits ofaccountnumber §$ 7 6 1°

2012

As of the date you file, the claim is: Check ail that apply.

C1 Centingent
(i Unliquidated
Oo Disputed

When was the debt incurred?

Type of NONPRIORITY unsecured claim:
GQ Student loans
L] Obligations arising out of a separation agreement or diverce
that you did not report as priority claims
[] Debts to pension or profit-sharing plans, and other similar debts
v1 Other, Specify
Car Repossession

page 7

 
Case 19-03827-JJG-7 Doci1_ Filed 05/28/19 EOD 05/28/19 13:43:32

Debtor 4 Deborah Denise Thomas

Pg 29 of 55

Case number (if known)

Era Your NONPRIORITY Unsecured Claims -- Continuation Page

After fisting any entries on this page, number them sequentially from the

previous page.

4.48

 

 

 

 

The Bank of Missouri
Nonprionty Creditar's Name
5109 § Broadband Lane
Number Street

 

 

 

Sioux Falls SD 57109
City State ZIP Code
Who incurred the debt? Check one.

fy] Debtor 4 only
Debtor 2 only
[J Debtor 1 and Debtor 2 only
[] Atleast one of the debtors and another
EJ Check if this claim is for a community debt

Is the claim subject to offset?

fj No
Yes

4.49

Webbank/Fingerhut
Nanpriority Creditors Name
6250 Ridgewood Rd

 

 

 

 

 

Number Streat

 

 

Saint Cloud NIN 56303

 

City State ZIP Code
Who incurred the debt? Check one.
fx] Debtor 1 only
Debtor 2 only
Debtor 1 and Debtor 2 only
LD At least one of the debtors and ancther

[1] Check if this claim is for a community debt
ts the claim subject to offset?

yj No
oO Yes

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

 

$515.00

Last4digits ofaccountnumber 7 8 9 38.
When was the debt incurred? 2048

As of the date you file, the claim is: Check all that apply.
CI Contingent

C1 Uniiquidated

Oo Disputed

Type of NONPRIORITY unsecured claim:
Student loans

[] Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

[] Debts to pension or profit-sharing plans, and other similar debts
Other. Specify
Credit Card

$855.00
Lastddigits ofaccountnumber 6 5 3 6—

When was the debtincurred? 2017

As of the date you file, the claim is: Check all that apply.
C1 Contingent

[1 Unliquidated

CO Disputed

Type of NONPRIORITY unsecured claim:
Student loans
(] Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
[] Debts to pension or profit-sharing plans, and other similar debts
fy] Other. Specify
Credit Card

page 8

 
Case 19-03827-JJG-7 Doc1_ Filed 05/28/19 EOD 05/28/19 13:43:32 Pg 30 of 55

Debtor 4 Deborah Denise Thomas

 

Add the Amounts for Each Type of Unsecured Claim

Case number (if known)

 

&. Fotal the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only.
28 U.S.C. § 159. Add the amounts for each type of unsecured claim.

Total claims 6a.

from Part 1

6b.

6c.

6d.

6e.

Total claims 6f.
from Part 2

6g.

Gh.

Gi.

6j.

Official Form 106E/F

Domestic support obligations
Taxes and certain other debts you owe the government
Claims for death or personal injury while you were intoxicated

Other. Add all other priority unsecured claims. Write that amount here.

Total, Add fines 6a through 6d.

Student loans

Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

Debts to pension or profit-sharing plans, and other similar
debts

Other. Add ail other nonpriority unsecured claims. Write that amount here.

Total. Add lines 6f through 6i.

6a.

6b.

6c.

6d.

6d.

6f.

6g.

6h.

6.

Gj.

Schedule E/F: Creditors Who Have Unsecured Claims

Total claim

$0.00
$0.00
$0.00

$0.00

 

 

$0.00

 

 

Total claim

$0.00

$0.00

$0.00

$36,638.86

 

 

$36,638.86

 

 

page 9
Case 19-03827-JJG-7 Doci1_ Filed 05/28/19 EOD 05/28/19 13:43:32 Pg 31 of 55

Fill in this information to identify your case:

Debtor 1 Deborah Denise Thomas
First Name Middfe Name Last Name

Debtor 2
(Spouse, if filing) First Name Middle Narre Last Name

 

United States Bankruptcy Court for the: SOUTHERN DISTRICT OF INDIANA

 

ie Sema C1 Check if this is an
amended filing

 

 

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases 12/15
re

 

Be as complete and accurate as possible. !f two married people are filing together, both are equaliy responsible for supplying
correct information. if more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page.
On the top of any additional pages, write your name and case number (if known).

4. Doyou have any executory contracts or unexpired leases?

iv] No. Check this bex and file this form with the court with your other schedules. You have nothing else to report on this form.
LD ‘Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/8).

2. List separately each person or company with whom you have the contract or iease. Then state what each contract or lease
is for (for example, rent, vehicle lease, celf phone). See the instructions for this form in the instruction booklet for more examples of
executory contracts and unexpired leases.

Person or company with whem you have the contract or lease State what the contract or lease is for

Official Form 106G Schedule G: Executory Contracts and Unexpired Leases page 1
 

Case 19-03827-JJG-7 Doci1_ Filed 05/28/19 EOD 05/28/19 13:43:32 Pg 32 of 55

Fill in this information to identify your case:

Debtor 1 Deborah Denise Thomas
First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Middie Name Last Name

 

United States Bankruptcy Court for the: SOUTHERN DISTRICT OF INDIANA

oom (1 Check if this is an

amended filing

 

 

Official Form 106H

Schedule H: Your Codebtors

eed

12/15

Codebtors are people or entities who are also Hable for any debts you may have. Be as complete and accurate as possible. lf
two married people are filing together, both are equally responsible for suppiying correct information. if more space is
needed, copy the Additional Page, fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this
page. On the top of any Additional Pages, write your name and case number (if known). Answer every question.

2.

Do you have any codebtors? (If you are filing a joint case, do not iist either spouse as a codebtor.)
fy] No
| Yes

Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories
include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

i No. Go to fine 3.

(Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
Ol No
LI Yes

in Column t, list all cf your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the
person shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the
creditor on Schedule D (Official Form 106D}, Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use
Schedule D, Schedule E/F, or Schedule G te fill out Column 2.

Column 7: Yourcodebtor — Column 2: The creditor to whom you owe the debt

Check all schedules that apply:

Official Form 106H Schedule H: Your Codebtors page 1
Case 19-03827-JJG-7 Doci1_ Filed 05/28/19 EOD 05/28/19 13:43:32 Pg 33 of 55

ar MMR AUTOM (eclih a ce )e merece

Debtor 1 Deborah Denise Thomas
First Name Middle Name Last Name Check if this is:

Debtor 2 -
(Spouse, if filing} First Name Middie Name Last Name O An amended filing

United States Bankruptcy Court for the: SOUTHERN DISTRICT OF INDIANA

Case number
(if known)

Official Form 1061
Schedule I: Your Income 42115

 

CO Asupplement showing postpetition
chapter 13 income as of the following date:

 

 

MM / DBD /YYYY

 

Be as complete and accurate as possible, If two married people are filing together (Debtor 1 and Debtor 2), both are equally
responsible for supplying correct information. If you are married and not filing jointly, and your spouse is living with you,
include information about your spouse. If you are separated and your spouse is not filing with you, do not include information
about your spouse. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
your name and case number (if known). Answer every question.

Ea Describe Employment

41. Filkin your employment

 

 

 

 

 

 

 

information. Debtor 1 Debtor 2 or non-filing spouse
if you have more than one
job, attach a separate page  Employmentstatus [YJ Employed 11 Employed
with information about [] Not employed Li Not employed
additional employers. . .
Occupation Home Health Provider
Include part-time, seasonal,
or self-employed work. Employer's name United Home Healthcare
Occupation may include — Employer's address 722 Shadeland Ave
student or homemaker, if it Number Street Number Street
applies.
\
Indianapolis IN 46250
City State Zip Cade City State Zip Code

How long employed there? 19 months

Give Detaiis About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your
non-filing spouse unless you are separated.

if you or your non-filing spouse have more than one employer, combine the Information for alt employers for that person on the lines below. If
you need more space, attach a separate sheet to this form.

For Debter 4 For Debtor 2 or
non-filing spouse

 

 

 

2. List monthly gross wages, salary, and commissions (before all 2. $1,747.00
payroil deductions}. !f not paid monthly, caiculate what the monthly wage
would be.
3. Estimate and list monthly overtime pay. 3. + $0.00
4. Calculate gross income. Add line 2 + line 3. 4. $1,747.00

 

 

 

 

 

 

Official Form 106! Schedule |: Your Income page 7
 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 4 Deborah Denise Thomas Case number (if known)
For Debtor 4 For Debtor 2 or
non-filing spouse
Copy line 4 Here ..ceessssssesesssssseseseetssessenesseesssnraasiesnsassseneraasisrienaneas > 4. $1,747.00
List ail payroll deductions:
5a. Tax, Medicare, and Social Security deductions 5a. $194.00
5b. Mandatory contributions for retirement plans 5b. $0.00
5c. Voluntary contributions for retirement plans 5c. $0.00
Sd. Required repayments of retirement fund loans 5d. $0.00
Se. Insurance 5e. $0.00
Sf. Domestic support obligations 5f. $0.00
5g. Union dues 5g. $0.00
Sh. Other deductions.
Specify: 5h.+ $0.00
Add we payroll deductions. Addiines5a+5b+5c+5d+5e+5f+ 6. $194.00
g + On.
Caiculate total monthly take-home pay. Subtract line 6 from line 4.7. $1,553.00
List all other income regularly received:

10.

it.

12.

13.

8a. Net income from rental property and from operating a 8a. $0.00
business, profession, or farm

 

Attach a statement for each property and business showing
gross receipts, ordinary and necessary business expenses, and
the total monthly net income.

8b. Interest and dividends 8b. $0.00
8c. Family support payments that you, a non-filing spouse, or a &c. $0.00
dependent regulariy receive

 

 

Include alimony, spousal support, child support, maintenance,
divorce settlement, and property settlement.

8d. Unemployment compensation 8d. $0.00
8e. Soctai Security 8e, $6.00
8f. Other government assistance that you regularly receive

Include cash assistance and the value {if known) or any non-

cash assistance that you receive, such as food stamps

(benefits under the Supplemental Nutrition Assistance Program)

or housing subsidies.

 

 

 

 

 

Specify: 8. $0.00
8g. Pension or retirement income 8g. $24.10
8h. Other monthly income.

Specify: 8h. + $0.00

 

 

 

Add all other income. Add fines 8a+ 8b + 8c+ 8d + 8e+ 8f+8g+ 8h. 9. $24.10

 

 

 

Calculate monthly income. Add line 7 + line 9. 10, $1,577.10 | + = $1,577.10
Add the entries in line 10 for Debter 1 and Debtor 2 or non-filing spouse.

State ail other regular contributions to the expenses that you list in Schedule J.
include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other

friends or relatives.

 

 

 

 

 

 

 

 

Case 19-03827-JJG-7 Doc1_ Filed 05/28/19 EOD 05/28/19 13:43:32 Pg 34 of 55
|

Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

 

 

 

 

 

Specify: 1. + $0.00

Add the amount in the last cotumn of line 10 to the amount in fine 11. The result is the combined monthly 12. $1,577.10
income. Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, ~ |
if it applies. Combined |

monthly income
Po you expect an increase or decrease within the year after you file this form?

MI No. None.
[] Yes. Explain:

 

 

 

 

Official Form 1061 Schedule |: Your income page 2
Case 19-03827-JJG-7 Doci1_ Filed 05/28/19 EOD 05/28/19 13:43:32 Pg 35 of 55

Fill in this information to identify your case:

Check if this is:

 

 

 

 

 

 

Debtor 1 Deborah Denise Thomas LO An amended filing
First Name Middle Name Last Name oO A supplement showing postpetition
Debtor 2 chapter 43 expenses as of the
(Spouse, if filing) © First Name Middle Name Last Name following date:
United States Bankruptcy Court forthe: SOUTHERN DISTRICT OF INDIANA MM DD /YYYY
Case number
(if known)
Official Form 106J
‘Schedule J: Your Expenses 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your
name and case number {if known). Answer every question.

Describe Your Househcld

4. Is this a joint case?

MI No. Go to fine 2.
CI] Yes. Does Debtor 2 five in a separate household?

C1 No

[] Yes. Debtor 2 must fite Official Form 106J-2, Expenses for Separate Household of Debtor 2.
2. Doyou have dependents? Ol No

 

 

 

 

 

 

‘1 tei ‘ Dependent's relationship to Dependent's Boes dependent
Do not list Debtor 1 and M1 Yes. Fill out this information Debtor 1 or Debtor 2 age live with you?
Debtor 2 for each dependent...
Grandchild 5 a yo
Do not state the dependents’ N
names. [] No
Li Yes
[1 No
[] Yes
{] No
E] ‘Yes
fE1 No
fi Yes
3. Do your expenses include i No
expenses of people other than Ol Yes

yourself and your dependents?

Ein Estimate Your Ongoing Monthly Expenses

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case
to report expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of
the form and fill in the applicable date.

include expenses paid for with non-cash government assistance if you know the value of

such assistance and have included it on Schedute |: Your Income (Official Form 1061.} Your expenses
4. The rentat or home ownership expenses for your residence. 4. $775.00

include first mortgage payments and any rent for the ground or lot.
If not included in tine 4:

4a, Real estate taxes 4a, $0.00
4b. Property, homeowner's, or renter's insurance , 4b, $28.00
4c. Home maintenance, repair, and upkeep expenses 4c. $0.00
4d, Homeowner's association or condominium dues Ad. $0.00

Official Form 106J Schedule J: Your Expenses page 1

 
Case 19-03827-JJG-7 Doci1_ Filed 05/28/19 EOD 05/28/19 13:43:32 Pg 36 of 55

Debtor 1 Deborah Denise Thomas Case number {if known}

Your expenses

 

5. Additional mortgage payments for your residence, such as home equity loans 5. 0.00
6. Utilities:

6a. Electricily, heat, natural gas Ga. $100.00

6b. Water, sewer, garbage collection 6b. $85.50

6c. Telephone, cell phone, internet, satellite, and &c. $80.00

cable services

6d. Other. Specify: 6d. $0.00
7. Food and housekeeping supplies 7. $175.00
8. Childcare and children's education costs 8. $0.00
9. Clothing, laundry, and dry cleaning 9. $50.00
10. Personal care products and services 10. $50.00
41. Medicai and dental expenses 11. $0.00
42, Transportation. Include gas, maintenance, bus or train 12. $150.00

fare. Do not include car payments.

13. Entertainment, clubs, recreation, newspapers, 43. 0.00
magazines, and books

14. Charitable contributions and religious donations 14. 0.60

15. insurance.
De net include insurance deducted from your pay or included in lines 4 or 20.

15a. Life insurance 15a. $0.00
15b. Health insurance | 15b. $104.00
15¢, Vehicle insurance 45e. $0.00
45d. Other insurance. Specify: 15d. $0.00

 

46. Taxes. Bo not include taxes deducted from your pay or included in lines 4 or 20.
Specify: 16, 0.00

17. installment or lease payments:

 

 

17a. Car payments for Vehicte 1 iva. $0.00
17b. Car payments for Vehicle 2 17b. $0.00
17c. Other. Specify: 17 ec. $0.00
17d. Other. Specify: 47d. $0.00
18. Your payments of alimony, maintenance, and support that you did not report as 18. $0.00

deducted from your pay on line 5, Schedule |, Your Income (Official Form 106l).

419. Other payments you make to support others who do not live with you.
Specify: 19. 6.00

Official Form 106J Schedule J: Your Expenses page 2
Case 19-03827-JJG-7 Doci1_ Filed 05/28/19 EOD 05/28/19 13:43:32 Pg 37 of 55

Debtor 1 Deborah Denise Thomas Case number (if known)

20.

21,
22.

23.

24,

 

Other real property expenses not included in lines 4 or & of this form or on
Schedule |: Your Income.

20a. Mortgages on other property 20a.
20b. Real estate taxes 20b.
20c. Property, homeowner's, or renter’s insurance 20c,
20d. Maintenance, repair, and upkeep expenses 20d.
20e. Homeowner's association or condominium dues 20e.
Other, Specify: 21.

 

Calcuiate your monthly expenses.

22a. Add lines 4 through 21. 22a.
22d, Copy fine 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2. 22b,
22¢. Add line 22a and 22b. The result is your monthly expenses. 22¢.

Calculate your monthiy net income.

$0.00
$0.00
$0.00
$0.00
$0.00

+

 

$1,597.50

$1,597.50

 

 

 

 

 

 

 

 

 

 

23a. Copy line 12 (your combined monthly income} from Schedule |. 23a. $1,577.10
23b. Copy your monthly expenses from line 22c above. 23b. — $1,597.50
23c. Subtract your monthly expenses from your manthly income.
The result is your monthly net income. 23c. 20.40
Do you expect an increase or decrease in your expenses within the year after you file this form?
For exampie, do you expect to finish paying for your car loan within the year or do you expect your morigage
payment to increase or decrease because of a modification to the terms of your mortgage?
i] No.
OI Yes. Explain here:
None.
Official Form 1064 Schedule J: Your Expenses page 3

 

 
Case 19-03827-JJG-7 Doci1_ Filed 05/28/19

Fill in this information to identify your case:

Debtor 4 Deborah Denise Thomas
First Name Middie Name Last Name

Debtor 2

EOD 05/28/19 13:43:32

 

(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: SOUTHERN DISTRICT OF INDIANA

Case number
(if known)

 

 

 

Official Form 107

Pg 38 of 55

[) Check if this is an
amended filing

 

 

Statement of Financial Affairs for Individuals Filing for Bankruptcy 04/19
Be as complete and accurate as possible. If two married peaple are filing together, both are equally responsible for supplying
correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
your name and case number (if known). Answer every question.
Ene Give Details About Your Marital Status and Where You Lived Before
1. Whatis your current marital status?
CL] Married
[v7] Not married
2. During the last 3 years, have you lived anywhere other than where you live now?
f] No
[] Yes. List all of the places you lived in the last 3 years. Do not include where you live now.
3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory?
(Community property states and territories include Arizona, California, idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas,
Washington, and Wiscensin.}
fy] No
oO Yes. Make sure you fill out Schedule H: Your Codebiors (Official Form 106H}.
Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 1
Case 19-03827-JJG-7 Doc1_ Filed 05/28/19 EOD 05/28/19 13:43:32 Pg 39 of 55

Debtor 1 Deborah Denise Thomas

Case number (if known)

 

in Explain the Sources of Your Income

4, Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill In the total amount of income you received from all jobs and all businesses, including part-time activities.
If you are filing a joint case and you have income that you receive together, fist it only once under Debtor 7.

F] No

1 Yes. Fill in the details.

From January 1 of the current year until
the date you filed for bankruptcy:

For the last calendar year:

(January 1 to December 31, 2018 )
YY¥Y

For the calendar year before that:

(January 1 to December 31, 2017 }
¥YYY

 

 

Sources of income
Check all that apply.

fj ages, commissions,
bonuses, fips

Oo Operating a business

Vv] Wages, commissions,
bonuses, tips

LL Operating a business

Vv] Wages, commissions,
bonuses, tips

oi Operating a business

Gross income Sources of income
(before deductions Check all that apply.
and exclusions

$6,513.30 [] Wages, commissions,
bonuses, tips

Lj Operating a business

$13,116.25 [1 Wages, commissions,

bonuses, tips
oO Operating a business

$12,000.00 [[] Wages, commissions,

bonuses, tios
[1] Crerating a business

5. Did you receive any other income during this year or the two previous calendar years?
Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security;
unemployment; and other public benefit payments; pensions; rental Income; interest; dividends; money collected from lawsuits; royalties;
and gambling and lottery winnings. If you are in a joint case and you have income that you received together, list it only once under

Debtor 1.

List each source and the gross income from each source separately. Do not include income that you listed in line 4.

[7 No

Ol Yes. Fill in the details.

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy

Gross income
(before deductions
and exclusions

 

page 2
Case 19-03827-JJG-7 Doci1_ Filed 05/28/19 EOD 05/28/19 13:43:32 Pg 40 of 55

Debtor 4 Deborah Denise Thomas Case number (if known)

 

List Certain Payments You Made Before You Fiied for Bankruptcy

6. Are either Debtor 1’s or Debtor 2's debts primarily consumer debts?

[] No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debis are defined in 11 U.S.C. § 101{8) as
"incurred by an individual primarily for a personal, family, or household purpose."

During the 90 days before you filed for bankrupicy, did you pay any creditor a total of $6,825* or more?
Li No. Go to line 7.

Lo Yes. List below each creditor to whom you paid a total of $6,825* or more in one of more payments and the
total amount you paid that creditor. Do not include payments for domestic support obligations, such as
child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.

* Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.
fy] Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

Oo No. Go to fine 7.

Mw Yes. List below each creditor to whom you paid a total of $600 or more and the totai amount you paid that
creditor. De not include payments for domestic support obligations, such as child support and alimony.
Also, do not include payments to an attorney for this bankruptcy case.

 

 

 

 

Dates of Total amount Amount you Was this payment for...
payment paid still owe
Exeter Finance $906.00 $14,829.00 = [[] Mortgage
Creditors name Car
Mar, Apr a
PO Box 166097 P C] Credit card
Number Street
[] Loan repayment
oO Suppliers or vendors
Irving TX 75016 [] Other
Cily State ZIP Code

 

7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
Insiders include your relatives; any general partners, relatives of any general partners; partnerships of which you are a general partner;
corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing

agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations
such as child support and alimony.

de

Li Yes. List all payments to an insider.

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 3
Case 19-03827-JJG-7 Doci1_ Filed 05/28/19 EOD 05/28/19 13:43:32 Pg 41 of 55

Debtor 1 Deborah Denise Thomas Case number (if known)

 

8. Within 4 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that
benefited an insider?

include payments on debts guaranteed or cosigned by an insider.

fy] Neo

L] Yes. List all payments that benefited an insider.

EEE identity Legal Actions, Repossessions, and Foreclosures

9. Within 4 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
modifications, and contract disputes.

i No

T] Yes. Fill in the details.

40. Within 4 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached,
seized, or levied?
Check all that apply and fill in the details below.

i No. Go to jine 11.
O Yes. Fill in the information below.

41. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any
amounts from your accounts or refuse te make a payment because you owed a debt?

fy No

Ca Yes. Fill in the details.

42. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
creditors, a court-appointed receiver, a custodian, or another official?

iv] No
OO Yes

oe ist Certain Gifts and Contributions

43. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

fv] No

CI Yes. Fillin the details for each gift.

14, Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600
te any charity?

iv] No

Cy] Yes. Fill in the details for each gift or contribution.

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 4
Case 19-03827-JJG-7 Doci1_ Filed 05/28/19 EOD 05/28/19 13:43:32 Pg 42 of 55

Debtor 4 Deborah Denise Thomas Case number (if known}

List Certain Losses

45. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire,
other disaster, or gambling?

fq No

[] Yes. Fill in the details.

Tria List Certain Payments or Transfers

16, Within 1 year before you filed for bankruptcy, did you or anyone etse acting on your behalf pay or transfer any property to
anyone you consulted about seeking bankruptcy or preparing a bankruptcy petition?

Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required for your bankruptcy.

Oo No
i Yes. Fiil in the details.

 

 

 

Description and value of any property transferred Date payment Amount of
Regenia Smith ortransferwas payment
Person Who Was Paid made
6201 La Pas Tr, Ste, 230 05/23/2019 $250.00

 

 

Number Street

 

 

Indianapolis IN 46268
City State ZIP Code

 

Email or website address

 

Person Whe Made the Payment, if Not You

47. Within 7 year before you filed for bankruptey, did you or anyone else acting on your behalf pay or transfer any property to
anyone who promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

wi No
CO Yes. Fiil in the details.

48. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than
property transferred in the ordinary course of your business or financial affairs?

include both outright transfers and transfers made as security (such as granting of a security Interest or mortgage on your property).
Do not include gifts and transfers that you have already listed on this statement.

fy No
LI Yes. Fill in the details.

49. Within 10 years before you fited for bankruptcy, did you transfer any property to a self-settled trust or similar device of which
you are abeneficlary? (These are often called asset-protection devices.)

fv] No

Ol Yes, Fillin the details.

Offictal Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 5

 
Case 19-03827-JJG-7 Doci1_ Filed 05/28/19 EOD 05/28/19 13:43:32 Pg 43 of 55

Debtor 1 Deborah Denise Thomas Case number (if known}

 

List Certain Financia) Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your
benefit, closed, sold, moved, or transferred?

include checking, savings, money marke, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
houses, pension funds, cooperatives, associations, and other financial institutions.

[yj Ne

oO Yes. Fill in the details.

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository
for securities, cash, or other valuables?

wv No
T] Yes. Fil in the detaits.

22, Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

[v7] No

E] Yes. Fill in the details.

Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? include any property you borrowed from, are storing for,
or hold in trust for someone.

fw No
Cy Yes. Fill in the details,

Fmitne Give Details About Environmental! Information

For the purpose of Part 10, the following definitions apply:

— Environmental law means any federal, state, or iocai statute or regulation concerning pollution, contamination, releases of
hazardous or toxic substance, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
including statutes or regulations controlling the cleanup of these substances, wastes, or material.

™ Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
utilize it or used to own, operate, or utilize it, including disposal sites.

— Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
substance, hazardous material, pollutant, contaminant, or similar item.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially fiable under or in violation of an environmental
law?

Vv] No
[] Yes. Fill in the details.

Official Form 187 Statement of Financial Affairs for Individuals Filing for Bankruptey page 6
Case 19-03827-JJG-7 Doci1_ Filed 05/28/19 EOD 05/28/19 13:43:32 Pg 44 of 55

Debtor 1 Deborah Benise Thomas Case number (if known}

 

25. Have you notified any governmental unit of any release of hazardous material?
fj No
LO Yes. Fill in the details.

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and
orders,

i] No
Oo Yes. Fill in the details.

ute Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any
business?

Ol A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
oA member of a limited liability company (LLC) or limited liability partnership (LLP)

 Apartnerina partnership

LL] An officer, director, or managing executive of a corporation

ol An owner of at feast 5% of the voting or equity securities of a corporation

fy] No. None of the above applies. Go to Part i2.
uo Yes. Check all that apply above and fill in the details below for each business,

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include
all financial institutions, creditors, or other parties.

[] No

1 Yes. Fill in the details below.

FETE sign Below

| have read the answers on this Statement of Financial Affairs and any attachments, and | declare under penalty of perjury
that answers are true and correct. | understand that making a false statement, concealing property, or obtaining money or
property by fraud in connection wifh a bankruptcy case can resuit in fines up to $260,000, or imprisonment for up to 29 years,

or both. 18 U.S.C. §§ 152, 1341,7819, and 3571.
Kz yet Ai Xx
orah Denise Thomas, Debtor 1 Signature of Debtor 2
Dae 25 Joe 5 Date

Did you attach additional pages to Your Statement of Financial Affairs for individuals Filing for Bankruptcy (Official Form 107}?

  

 

 

wi No

oO Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

| No

[7 Yes. Name ofperson Regenia Smith Attach the Bankruptcy Petition Preparer’s Notice,

 

Declaration, and Signature (Official Form 179).

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 7
Case 19-03827-JJG-7 Doci1_ Filed 05/28/19 EOD 05/28/19 13:43:32 Pg 45 of 55

Fill in this Information to identify your case:

Debtor 4 Deborah Denise Thomas
First Name Middle Name Last Name

Debtor 2
(Spouse, if filing} First Name Middie Name Last Name

 

United States Bankruptcy Court for the: SOUTHERN DISTRICT OF INDIANA

fireoumo [1 Ghectk if this is an

amended filing

 

 

 

Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7 12/15
a

If you are an individual filing under chapter 7, you must fill out this form if:
M creditors have claims secured by your property, or
™ you have leased persona! property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting
of creditors, whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors
and fessors you fist on the form.

If two married people are filing together in a joint case, both are equally responsible for supplying correct information.
Both debtors must sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any
additional pages, write your name and case number {if known).

List Your Creditors Who Hold Secured Claims

4. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Hoid Ciaims Secured by Property (Official Form 106D),
fill in the information below.

Identify the creditor and the property that is collateral What do you intend to do with the Dic you claim the property
property that secures a debt? as exempt on Schedule C?

Creditor's Exeter Finance fy] Surrender the property. oO No

name: «Retain the property and redeem it. Cl Yes

Description of |2046 Nissan Altima (approx. 80,000 [Retain the property and enter into a

rt ; Reaffirmation Agreement.
property miles) : wa,
securing debt: Retain the property and [explain]:

Er List Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases {Official Form 1066},
fill in the information below. Do not list real estate jeases. Unexpired leases are leases that are stili in effect; the lease period has not
yet ended. You may assume an unexpired personal property lease if the trustee does not assume it. 14 U.S.C. § 365(p)(2).

Describe your unexpired personal property feases Wiil this lease be assumed?

None.

Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 7

 
Case 19-03827-JJG-7 Doc1 Filed 05/28/19 EOD 05/28/19 13:43:32 Pg 46 of 55

Debtor 1 Deborah Denise Thomas Case number (if known)

Sign Below

Under penalty of perjury, | declarefhat | have indicated my intention about any property of my estate that secures a debt and
Z ate jubje dé an unexpired lease.

    

 
 

 

Signature of Debtor 2

Date
MM/DDIYYYY

Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 2

 
Case 19-03827-JJG-7 Doci1_ Filed 05/28/19 EOD 05/28/19 13:43:32 Pg 47 of 55

Notice Required by 11 U.S.C. § 342(b) for

individuals Filing for Bankruptcy (Form 2010)
ee eee errr errr reer rere errr eee eer eee a a A

 

This notice is for you if:

® You are an individual filing for bankruptcy,
and

® Your debts are primarily consumer debts.
Consumer debts are defined in 11 U.S.C. § 101(8)
as “incurred by an individual primarily for a
personal, family, or household purpose."

 

 

Chapter 7: Liquidation

 

$245 filing fee
$75 administrative fee
+ $15 trustee surcharge

 

 

 

The types of bankruptcy that are available
to individuals

Individuals who meet the qualifications may file under one
of four different chapters of the Bankruptcy Code:

® Chapter 7 -- Liquidation
® Chapter 11 -- Reorganization

® Chapter 12 -- Voluntary repayment plan for family
farmers or fishermen

@® Chapter 13 -- Voluntary repayment plan for
individuals with regular income

You should have an attorney review your
decision to file for bankruptcy and the choice
of chapter.

$335 total fee

Chapter 7 is for individuais who have financial difficulty
preventing them from paying their debts and who are
willing io allow their non-exempt property to be used to
pay their creditors. The primary purpose of filing under
chapter 7 is to have your debts discharged. The
bankruptcy discharge relieves you after bankruptcy from
having toa pay many of your pre-bankruptcy debts.
Exceptions exist for particular debts, and liens on
property may stili be enforced after discharge. For
example, a creditor may have the right to foreclose a
home mortgage or repossess an automobile.

However, if the court finds that you have committed
certain kinds of improper conduct described in the
Bankruptcy Code, the court may deny your discharge.

You should know that the even if you file chapter 7 and
you receive a discharge, some debts are not discharged
under the law. Therefore, you may still be responsible to

pay:
@ most taxes;
® most student loans;

@ domestic support and property settlement obligations;

Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010) page 1

 

 
Case 19-03827-JJG-7 Doci1_ Filed 05/28/19 EOD 05/28/19 13:43:32 Pg 48 of 55

® most fines, penalties, forfeitures, and criminal
restitution obligations; and

® certain debts that are not listed in your bankruptcy
papers.

You may also be required to pay debts arising from:

@ fraud or theft;

® fraud or defaication while acting in breach of fiduciary
capacity;

@ intentional injuries that you inflicted; and

@ death or personal injury caused by operating a motor
vehicle, vessel, or aircraft while intoxicated from
alcohol or drugs.

If your debts are primarily consumer debts, the court can
dismiss your chapter 7 case if it finds that you have
enough income to repay creditors a certain amount. You
must file Chapter 7 Statement of Your Current Monthly
Income (Official Form 1224-1) if you are an individual filing
for bankruptcy under chapter 7. This form will determine
your current monthly income and compare whether your
income is more than the median income that applies in
your state.

If your income is not above the median for your state,
you will not have to complete the other chapter 7 form,
the Chapter 7 Means Test Caiculation (Official Form
122A-2).

If your income is above the median for your state, you must
file a second form--the Chapter 7 Means Test Calculation
(Official Form 122A-2). The calculations on the form--
sometimes called the Means Test-- deduct from your
income living expenses and payments on certain debts to
determine any amount available to pay unsecured
creditors. If your income is more than the median income

Notice Required by 14 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)

for your state of residence and family size, depending

on the results of the Means Test, the U.S. trustee,
bankruptcy administrator, or creditors can file a motion to
dismiss your case under § 707(b) of the Bankruptcy
Code. If a motion is filed, the court will decide if your
case should be dismissed. To avoid dismissal, you may
choose to proceed under another chapter of the
Bankruptcy Code.

if you are an individual filing for chapter 7 bankruptcy, the
trustee may sell your property to pay your debts, subject
to your right to exempt the property or a portion of the
proceeds from the sale of the property. The property,
and the proceeds from property that your bankruptcy
trustee sells or liquidates that you are entitled to, is
called exempt property. Exemptions may enable you to
keep your home, a car, clothing, and household items or
to receive some of the proceeds if the property is sold.

Exemptions are not automatic. To exempt property, you
must list it on Sehedule C: The Property You Claim as
Exempt (Official Form 106C). If you do not list the
property, the trustee may sell it and pay all of the
proceeds to your creditors.

 

Chapter 11: Reorganization

 

$1,167 | filing fee
+ $550 administrative fee

 

$1,717 total fee

Chapter 11 is often used for reorganizing a business, but

is also available to individuals. The provisions of chapter
11 are too complicated to summarize briefly.

page 2
Case 19-03827-JJG-7 Doci1_ Filed 05/28/19 EOD 05/28/19 13:43:32 Pg 49 of 55

 

Read These Important Warnings

Because bankruptcy can have serious long-term financial and fegal consequences, including loss of
your property, you should hire an attorney and carefully consider all of your options before you file.
Only an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
and what your options are. If you do file for bankruptcy, an attorney can help you fill out the forms
properly and protect you, your family, your home, and your possessions.

Although the law allows you to represent yourself in bankruptcy court, you should understand that
many people find it difficult to represent themselves successfully. The rules are technical, and a
mistake or inaction may harm you. If you file without an attorney, you are still responsible for
knowing and following ail of the legal requirements.

You should not file for bankruptcy if you are not eligibie to file or if you do not intend to file the
necessary documents.

Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
bankruptcy case. Making a faise statement, concealing property, or obtaining money or property by
fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up
to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 35771.

 

 

 

Under chapter 13, you must file with the court a plan to
Chapter 12: Repayment plan for family farmers repay your creditors all or part of the money that you owe
or fishermen them, usually using your future earnings. ff the court
approves your plan, the court will allow you to repay your
debts, as adjusted by the plan, within 3 years or 5 years,
$200 filing fee depending on your income and other factors.
+ $75 administrative fee

$275 total fee

 

 

After you make all the payments under your plan, many
of your debts are discharged. The debts that are not

Similar to chapter 13, chapter 12 permits family farmers discharged and that you may still be responsible to pay

and fishermen to repay their debts over a period of time include:
using future earnings and to discharge some debts that
are not paid. ® domestic support obligations,

most student loans,

 

certain taxes,
debts for fraud ar theft,

debts for fraud or defalcation while acting ina
fiduciary capacity,

Chapter 13: Repayment plan for individuals with
regular income

 

$235 filing fee
+ $75 administrative fee

$310 total fee

® most criminal fines and restitution obligations,

 

® certain debts that are not listed in your bankruptcy

Chapter 13 is for individuals who have regular income Papers,

and would like to pay all or part of their debts in
installments over a period of time and to discharge
some debts that are not paid. You are eligible for
chapter 13 only if your debts are not more than certain
dollar amounts set forth in 11 U.S.C. § 109.

® certain debts for acts that caused death or personal
injury, and

® certain long-term secured debts.

Notice Required by 114 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010) page 3
Case 19-03827-JJG-7 Doc1_ Filed 05/28/19 EOD 05/28/19 13:43:32 Pg 50 of 55

 

Warning: File Your Forms on Time

Section 521(a)(1) of the Bankruptcy Code requires
that you promptly file detailed information about
your creditors, assets, liabilities, income, expenses
and general financial condition. The court may
dismiss your bankruptcy case if you do not file this
information within the deadlines set by the
Bankruptcy Code, the Bankruptcy Rules, and local
rules of the court.

For more information about the documents and
their deadlines, go to:

http: /Avww.uscourts.gov/bkforms/bankruptcy forms
.ntmif#procedure.

 

 

 

Bankruptcy crimes have serious
consequences

® if you knowingly and fraudulently conceal assets or
make a false oath or statement under penalty of
perjury--either orally or in writing--in connection with
a bankruptcy case, you may be fined, imprisoned, or
both.

® = All information you supply in connection with a
bankruptcy case is subject to examination by the
Attorney General acting through the Office of the
U.S. Trustee, the Office of the U.S. Attorney, and
other offices and employees of the U.S. Department
of Justice.

Make sure the court has your mailing
address

The bankruptcy court sends notices to the mailing address

you list on Voluntary Petifion for Individuals Filing for
Bankruptcy (Official Form 101}. To ensure you receive
information about your case, Bankruptcy Rule 4002
requires that you notify the court of any changes in your
address.

A married couple may file a bankruptcy case together--
called a joint case. If you file a joint case and each
spouse lists the same mailing address on the
bankruptcy petition, the bankruptcy court generally will
mail you and your spouse one copy of each notice,
unless you file a statement with the court asking that
each spouse receive separate copies.

Understand which services you could
receive from credit counseling agencies

The law generally requires that you receive a credit
counseling briefing from an approved credit counseling
agency. 11 U.S.C. § 109(h). {If you are filing a joint
case, both spouses must receive the briefing. With
limited exceptions, you must receive it within the 180
days before you file your bankruptcy petition. This
briefing is usually conducted by telephone or on the
internet.

In addition, after filing a bankruptcy case, you generally
must complete a financial management instructional
course before you can receive a discharge. If you are
filing a joint case, both spouses must complete the
course.

You can obtain the list of agencies approved to provide
both the briefing and the instructional course from:

http: //iustice.gov/ust/eo/hapcpa/ccde/cc_approved.html.

In Alabama and North Carolina, go to:

htto://www.uscourts.gov/FederalCourts/Bankruptey/Bankr
ptcyResources/ApprovedCreditAndDebitCounselors.aspx.

c

if you do not have access to a computer, the clerk of the
bankruptcy court may be able to help you obtain the list.

Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010) page 4

 
Case 19-03827-JJG-7 Doci1_ Filed 05/28/19 EOD 05/28/19 13:43:32 Pg 51 of 55

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF INDIANA
INDIANAPOLIS DIVISION

INRE: Deborah Denise Thomas CASE NO

CHAPTER 7

VERIFICATION OF CREDITOR MATRIX

The above named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her
knowledge.

. /, ~) fe )
li ‘lay A y ALLY sk droll

s Deborah Denise Thomas

 

Date Signature

 

 

 
Case 19-03827-JJG-7 Doci1_ Filed 05/28/19 EOD 05/28/19 13:43:32 Pg 52 of 55

Filf in this information to identify the case:

Debtor 1 Deborah Denise Thomas
First Name Middle Name Last Name

Debtor 2

 

(Spouse, if filing) First Name Middle Name Last Namo

United States Bankruptcy Court for the: SOUTHERN DISTRICT OF INDIANA

 

Case number Chapter T
(if known)

 

 

Official Form 119
Bankruptcy Petition Preparer's Notice, Declaration, and Signature 12/5

 

Bankruptcy petition preparers as defined in 11 U.S.C, § 710 must fill out this form every time they help prepare documents that
are filed in the case. If more than one bankruptcy petition preparer helps with the documents, each must sign In Part 2. A
bankruptcy petition preparer who does not comply with the provisions of title 14 of the United States Code and the Federal
Rules of Bankruptcy Procedure may be fined, imprisoned, or both. 11 U.S.C. § 110; 78 U.S.C. § 156.

tn Notice to Debtor

Bankruptcy petition preparers must give the debtor a copy of this form and have the debtor sign it before they prepare any
documents for filing or accept any compensation. A signed copy of this form must be filed with any document prepared.
Bankrupicy petition preparers are not attorneys and may not practice law or give you legal advice, including the following:
mM whether fo file a petition under the Bankruptcy Code (11 U.S.C. § 101 ef seq.):
@ whether filing a case under chapier 7, 11, 12, or 13 is appropriate;
@ whether your debts will be eliminated or discharged in a case under the Bankruptcy Code;
@ whether you will be able fo keep your home, car, or other property after filing a case under the Bankruptcy Code;
= what tax consequences may arise because a case is filed under the Bankruptcy Code;
m@ whether any tax claims may be discharged;
m@ whether you may or should promise to repay debts to a creditor or enter into a reaffirmation agreement;
m™ how to characterize the nature of your interests in property or your debts; or

@ what procedures and rights apply in a bankruptcy case.

The bankruptcy petition preparer Regenia Smith has notified me of
Name
any maximum allowable fee before preparing any document for filing or accepting any fee.

— e ony
bidhings»
x hetrhA Shen pate Jo / 25 [Ze GF
\ Deborah Denise Thomas, Debtor 1, acknowledging receipt of this notice MM /DD I ¥YYYY

x Date
Signature of Debtor 2, acknowledging receipt of this notice MM /DDIYYYY

 

Official Form 119 Bankruptcy Petition Preparer's Notice, Declaration, and Signature page 1

 
Case 19-03827-JJG-7 Doci1_ Filed 05/28/19 EOD 05/28/19 13:43:32 Pg 53 of 55

Debtor 4 Deborah Denise Thomas Case number (if known}

 

Ei Declaration and Signature of the Bankruptcy Petition Preparer

Under penalty of perjury, | declare that:
mg | ama bankruptcy petition preparer or the officer, principal, responsible person, or partner of a bankruptcy petition preparer;

@ | or my firm prepared the documents listed below and gave the debtor a copy of them and the Notice fo Debtor by Bankruptcy Petition
Preparer as required by 14 U.S.C. §§ 110(b), 110(h), and 342(b); and

m@ If rules or guidelines are established according to 11 U.S.C. § 718(h) setting a maximum fee for services that bankruptcy petition
preparers may charge, | or my firm notified the debtor of the maximum amount before preparing any document for filing or before
accepting any fee from the debtor.

 

 

Regenia Smith Preparer meet /
Printed name Title, if any Firm name, if it applies

6201 La Pas Tr, Ste. 230
Number Street

 

Indianapolis IN 46268 3173287911
City State ZIP Cade Contact phone

 

| or my firm prepared the documents checked below and the completed deciaration is made a part of each document that |
check:

(Check all that apply.)

[4] Voluntary Petition (Form 101) iv] Schedule | (Form 1063) LJ Chapter 11 Statement of Your Current Monthly
. Income (Form 122B)
fy] Statement About Your Social Security yj Schedule J (Form 1065
Numbers (Form 124} . a ' EJ Chapter 13 Statement of Your Current Monthly
Declaration About an Individual Debtor's income and Calculation of Commitment Period

[7] Summary of Your Assets and Liabilities Schedules (Form 106Dsc) (Form 4220-1)
and Certain Statistical Information Stat tof Fi sal Affairs (F 407
(Form 106Sum) [¥J Statement of Financial Affairs (Form 107) [-] Chapter 43 Calculation of Your Disposable
Fy] Schedule A/B (Form 106A/B) [7] Statement of Intention for Individuals Filing Income (Form 1220-2}
Under Chapter 7 (Form 108)
fa Schedule C (Form 108C) f¥1 Application to Pay Filing Fee in Installments
[1 Chapter 7 Statement of Your Current (Form 103A)
fy] Schedule D (Form 106D) Monthly Income (Form 1224-1) — 7
(C1 Application te Have Chapter 7 Filing Fee
fv] Schedule E/F (Form 108E/F) [7] Statement of Exemption from Presumption Waived (Form 103B)
of Abuse Under § 707(bi(2)
jv] Schedule G (Form 108G) (Form 1224-1 Supp) ( [7 Alist of names and addresses of all creditors

fy] Schedule H (Form 106H) (creditor or mailing matrix)

Chapter 7 Means Test Calculation

 

(Form 122A-2) Lj Other

Bankruptcy petition preparers must sign and give their Social Security numbers. If more than one bankruptcy petition preparer prepared the

  

 

 

 

 

documents to which this declarati . the signature and Social Security number of each preparer must be provided. 11 U.S.C. § 116,
x NES Te 3.1 3-8 8-7 5 5 5
Signature of bankruptcy pelitidn preparer or officer, principal, Social Security number of person who signed
responsible person, or partner
Regenia Smith
Printed name
x Date
Signature of bankruptcy petition preparer or officer, principal, Social Security number of person who signed MM/BD/Y¥YYY

responsible person, or partner

 

Printed name

Officiat Form 118 Bankruptcy Petition Preparer’s Notice, Declaration, and Signature page 2

 
Case 19-03827-JJG-7 Doc1_ Filed 05/28/19 EOD 05/28/19 13:43:32 Pg 54 of 55

B2800 (Form 2800) (12/15)

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF INDIANA

INDIANAPOLIS DIVISION
inre Deborah Denise Thomas Case No.
Chapter 7

Debtor

DISCLOSURE OF COMPENSATION OF BANKRUPTCY PETITION PREPARER
[Must be filed with the petition if a bankruptcy petition preparer prepares the petition. 17 U.3.C. § 170(H}(2))

1. Under 11 U.S.C. § 110(h), | declare under penalty of perjury that | am not an attorney or employee of an attorney, that |
prepared or caused to be prepared one or more documents for filing by the above-named debtor(s) in connection with this
bankruptcy case, and that compensation paid to me within one year before the filing of the bankruptcy petition, or agreed to be
paid to me, for services rendered on behaif of the debtor(s) in contemplation of or in connection with the bankruptcy case is
as follows:

For document preparation services, | have agreed to accept... $250.00
Prior to the filing of this statement | have receiVed.......... cece $250.00
Balance DUC ......ccccscsscesscesescessssccscussuscassesessasessaueaseueescaueereseceqeetseecceseenreeeses $0.00

2. [have prepared or caused to be prepared the following documents (itemize):
Petition, Schedules A-J, Statement of Financial Affairs, Statement of Intentions, Statement of Monthly Income, Creditor
Matrix

and provided the following services (itemize):

3, The source of the compensation paid to me was:
f¥] Debtor [] Other (specify)

4, The source of compensation to be paid to me is:

MI Debtor LH] Other (specify)

5, The foregoing is a complete statement of any agreement or arrangement for payment to me for preparation of the petition
filled by the debtor(s} in this bankruptcy case.

6, To my knowledge no other person has prepared for compensation a document for filing in connection with this bankruptcy
case except as listed below:

NAME SOGIAL SECURITY NUMBER

 
Case 19-03827-JJG- epee 1 “File 05/28/19 GOD 5/28/19 13:43:32 2) 7

X .
Signature > f Social Seam Tei of bankruptcy " Date
NO GEN petition preparer*

 

 

 

Regenia Smith, Preparer 6201 La Pas Tr, Ste. 230
Printed name and title, if any, of indianapolis, IN 46268
Bankruptcy Petition Preparer Address

* if the bankruptcy petition preparer is not an individual, state the Social Security number of the officer, principal, responsible
person or partner of the bankruptcy petition preparer. (Required by 11 U.S.C. § 110).

A bankruptcy petition preparer's failure to comply with the provisions of tife 17 and the Federal Rules of Bankruptcy Procedure
may result in fines or imprisonment or both. 117 U.S.C. § 170; 18 U.S.C. § 156.

 
